Exhibit 10

 

 

EXECUTION VERSION

 

 

GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of November 1, 2016

 

Series 2016-GS4

 

 



 

 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of November 1,
2016, is between GS Mortgage Securities Corporation II, a Delaware corporation,
as purchaser (the “Purchaser”), and Goldman Sachs Mortgage Company, a New York
limited partnership, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
November 1, 2016 (the “Pooling and Servicing Agreement”), among the Purchaser,
as depositor (in such capacity, the “Depositor”), Wells Fargo Bank, National
Association, as master servicer (in such capacity, the “Master Servicer”),
Midland Loan Services, a Division of PNC Bank, National Association, as general
special servicer (a “Special Servicer”), Wells Fargo Bank, National Association,
as AMA Plaza special servicer (a “Special Servicer”), AEGON USA Realty Advisors,
LLC, as 225 Bush Street special servicer (a “Special Servicer”), Park Bridge
Lender Services LLC, as operating advisor (in such capacity, the “Operating
Advisor”) and asset representations reviewer (in such capacity, the “Asset
Representations Reviewer”), Wells Fargo Bank, National Association, as
certificate administrator (in such capacity, the “Certificate Administrator”)
and Wilmington Trust, National Association, as trustee (the “Trustee”), pursuant
to which the Purchaser will transfer the Mortgage Loans (as defined herein) to a
trust fund and certificates representing ownership interests in the Mortgage
Loans will be issued by a New York common law trust (the “Trust”). In exchange
for the Mortgage Loans, the Trust will issue to or at the direction of the
Depositor certificates to be known as GS Mortgage Securities Trust 2016-GS4,
Commercial Mortgage Pass-Through Certificates, Series 2016-GS4 (collectively,
the “Certificates”). For purposes of this Agreement, “Mortgage Loans” refers to
the mortgage loans listed on Exhibit A (and for the avoidance of doubt, the term
Mortgage Loan shall include a subordinate interest in each of two mortgage
loans, the “Trust Subordinate Companion Loans”) and “Mortgaged Properties”
refers to the properties securing such Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1        Sale and Conveyance of Mortgages; Possession of Mortgage File.
The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
(subject to the rights of the holders of interests in the Companion Loans) all
of its right, title and interest in and to the Mortgage Loans identified on
Exhibit A to this Agreement (the “Mortgage Loan Schedule”) including all
interest and principal received on or with respect to the Mortgage Loans after
the Cut-off Date, (excluding payments of principal, interest and other amounts
due and payable on the Mortgage Loans on or before the Cut-off Date). Upon the
sale of the Mortgage Loans, the ownership of each related Mortgage Note, the
Seller’s interest in the related Mortgage represented by the Mortgage Note and
the other contents of the related Mortgage File (including, in the case of each
of the AMA Plaza Whole Loan and 225 Bush Street Whole Loan, the separate note
evidencing the related Trust Subordinate Companion Loan) (subject to the rights
of the holders of interests in the Companion Loans) will be vested in the
Purchaser and immediately thereafter the Trustee, and the ownership of records
and documents with respect to each Mortgage Loan (other than those to be held by
the holders of the Companion Loans) prepared by or which come into the
possession of the Seller shall (subject to the rights of the holders of
interests in the Companion

 

 

 

 

Loans) immediately vest in the Purchaser and immediately thereafter the Trustee.
In connection with the transfer of the Mortgage Loans related to the Whole Loans
pursuant to this Section 1, the Seller does hereby assign to the Purchaser all
of its rights, title and interest (solely in its capacity as the holder of the
Mortgage Loans related to Whole Loans) in, to and under the related Co-Lender
Agreements (it being understood and agreed that the Seller does not assign any
right, title or interest that it or any other party may have thereunder in its
capacity as any Companion Holder). The Purchaser will sell (i) the Class A-1,
Class A-2, Class A-3, Class A-4, Class A-AB, Class X-A, Class X-B, Class A-S,
Class B, Class PEZ and Class C Certificates (the “Public Certificates”) to the
underwriters specified in the underwriting agreement, dated as of November 16,
2016 (the “Underwriting Agreement”), among the Depositor, Goldman, Sachs & Co.
(“GS&Co.”), Academy Securities, Inc. (“Academy”), Drexel Hamilton, LLC
(“Drexel”) and Morgan Stanley & Co. LLC (“MS&Co.” and, together with GS&Co.,
Academy and Drexel, the “Underwriters”); (ii) the Class D, Class X-D, Class E,
Class F, Class G and Class R Certificates (the “Private Certificates”) to
GS&Co., Academy, Drexel and MS&Co. as the initial purchasers (each in such
capacity, an “Initial Purchaser” and collectively, the “Initial Purchasers”)
specified in the certificate purchase agreement, dated as of November 16, 2016
(the “Certificate Purchase Agreement”), among the Depositor and the Initial
Purchasers; (iii) the Class AMA-A, Class X-AMA, Class AMA-B, Class AMA-C and
Class AMA-D Certificates (the “AMA Plaza Loan-Specific Certificates”) to GS&Co.
(in such capacity, the “AMA Plaza Loan-Specific Initial Purchaser”) specified in
the loan-specific certificate purchase agreement, dated as of November 16, 2016
(the “AMA Plaza Loan-Specific Certificate Purchase Agreement”) among the
Depositor and the AMA Plaza Loan-Specific Initial Purchaser; and (iv) the Class
225-A, Class X-225, Class 225-B, Class 225-C, Class 225-D and Class 225-E
Certificates (the “225 Bush Street Loan-Specific Certificates”) to GS&Co. (in
such capacity, the “225 Bush Street Loan-Specific Initial Purchaser”) specified
in the loan-specific certificate purchase agreement, dated as of November 16,
2016 (the “225 Bush Street Loan-Specific Certificate Purchase Agreement”) among
the Depositor and the 225 Bush Street Loan-Specific Initial Purchaser.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $1,238,436,983, plus
accrued interest on the Mortgage Loans from and including November 1, 2016 to
but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters, the Initial Purchasers,
the AMA Plaza Loan-Specific Initial Purchaser and the 225 Bush Street Initial
Purchaser on behalf of the Depositor and for which the Seller is specifically
responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2        Books and Records; Certain Funds Received After the Cut-off
Date. From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Mortgage Note shall be transferred to the
Trustee subject to and in accordance with this Agreement. Any funds due after
the Cut-off Date in connection with a Mortgage Loan received by the Seller shall
be held in trust on behalf of the Trustee (for the benefit of the
Certificateholders) as the owner of such Mortgage Loan and shall be transferred
promptly to the

 

 -2-

 

 

Certificate Administrator. All scheduled payments of principal and interest due
on or before the Cut-off Date but collected after the Cut-off Date, and all
recoveries and payments of principal and interest collected on or before the
Cut-off Date (only in respect of principal and interest on the Mortgage Loans
due on or before the Cut-off Date and principal prepayments thereon), shall
belong to, and shall be promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

 

SECTION 3        Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver to or deposit with (or cause to be delivered to
or deposited with) the Custodian (on behalf of the Trustee), with copies to be
delivered to the Master Servicer (other than with respect to any Non-Serviced
Mortgage Loan) and the applicable Special Servicer, respectively, on the dates
set forth in Section 2.01 of the Pooling and Servicing Agreement, all documents,
instruments and agreements required to be delivered by the Purchaser, or
contemplated to be delivered by the Seller (whether at the direction of the
Purchaser or otherwise), to the Custodian, the Master Servicer and the
applicable Special Servicer, as applicable, with respect to the Mortgage Loans
under Section 2.01 of the Pooling and Servicing Agreement, and meeting all the
requirements of such Section 2.01 of the Pooling and Servicing Agreement;
provided that the Seller shall not be required to deliver any draft documents,
privileged or other communications, credit underwriting, due diligence analyses
or data or internal worksheets, memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to a Non-Serviced
Mortgage Loan), the Seller shall deliver to the Master Servicer and the Master
Servicer shall hold the original (or copy, if such original has been submitted
by the Seller to the issuing bank to effect an assignment or amendment of such
letter of credit (changing the beneficiary thereof to the Trustee (in care of
the Master Servicer) for the benefit of the Certificateholders and, if
applicable, the related Serviced Companion Noteholder, that may be required in
order for the Master Servicer to draw on such letter of credit on behalf of the
Trustee for the benefit of the Certificateholders and, if applicable, the
related Serviced Companion Noteholder, in accordance with the applicable terms
thereof and/or of the related Mortgage Loan documents)) and the Seller shall be
deemed to have satisfied any such delivery requirements by delivering with
respect to

 

 -3-

 

 

any letter(s) of credit a copy thereof to the Custodian together with an
Officer’s Certificate of the Seller certifying that such document has been
delivered to the Master Servicer or an Officer’s Certificate from the Master
Servicer certifying that it holds the letter(s) of credit pursuant to Section
2.01(b) of the Pooling and Servicing Agreement. If a letter of credit referred
to in the previous sentence is not in a form that would allow the Master
Servicer to draw on such letter of credit on behalf of the Trustee for the
benefit of the Certificateholders and, if applicable the related Serviced
Companion Noteholder, in accordance with the applicable terms thereof and/or of
the related Mortgage Loan documents, the Seller shall deliver the appropriate
assignment or amendment documents (or copies of such assignment or amendment
documents if the Seller has submitted the originals to the related issuer of
such letter of credit for processing) to the Master Servicer within 90 days of
the Closing Date. The Seller shall pay any costs of assignment or amendment of
such letter(s) of credit required in order for the Master Servicer to draw on
such letter(s) of credit on behalf of the Trustee for the benefit of the
Certificateholders and, if applicable the related Serviced Companion Noteholder,
and shall cooperate with the reasonable requests of the Master Servicer or the
applicable Special Servicer, as applicable, in connection with effectuating a
draw under any such letter of credit prior to the date such letter of credit is
assigned or amended in order that it may be drawn by the Master Servicer on
behalf of the Trustee for the benefit of the Certificateholders and, if
applicable, the related Serviced Companion Noteholders.



 

Contemporaneously with the execution of this Agreement by the Purchaser and the
Seller, the Seller shall deliver a power of attorney substantially in the form
of Exhibit G hereto to each Special Servicer, that permits such parties to take
such other action as is necessary to effect the delivery, assignment and/or
recordation of any documents and/or instruments relating to any Mortgage Loan
which have not been delivered, assigned or recorded at the time required for
enforcement by the Trust Fund. The Seller will be required to effect at its
expense the assignment and, if applicable, recordation of its Mortgage Loan
documents until the assignment and recordation of all such Mortgage Loan
documents has been completed.

  

(b)           [Reserved]

 

(c)            Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date: (i) a copy of the Mortgage File; (ii) all documents and
records not otherwise required to be contained in the Mortgage File that (A)
relate to the origination and/or servicing and administration of the Mortgage
Loans (other than the Non-Serviced Mortgage Loan) or the related Serviced
Companion Loans, (B) are reasonably necessary for the ongoing administration
and/or servicing of the Mortgage Loans (including any asset summaries related to
the Mortgage Loans that were delivered to the Rating Agencies in connection with
the rating of the Certificates) and the Serviced Companion Loans or for
evidencing or enforcing any of the rights of the holder of the Mortgage Loans
and the Serviced Companion Loans or holders of interests therein and (C) are in
the possession or under the control of the Seller; and (iii) all unapplied
Escrow Payments and reserve funds in the possession or under control of the
Seller that relate to the Mortgage Loans or any related Serviced Companion
Loans, together with a statement indicating which Escrow Payments and reserve
funds are allocable to each Mortgage Loan or to the Serviced Companion Loans,
provided that copies of any document in the Mortgage File and any other
document,

  

 -4-

 

 

record or item referred to above in this sentence that constitutes a Designated
Servicing Document shall be delivered to the Master Servicer on or before the
Closing Date; provided that the Seller shall not be required to deliver any
draft documents, privileged or other communications, credit underwriting, due
diligence analyses or data or internal worksheets, memoranda, communications or
evaluations.

 

(d)           With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File), the Master Servicer
and the applicable Special Servicer, and the Master Servicer shall use
reasonable efforts in accordance with the Servicing Standard to acquire such
replacement comfort letter, if necessary (or to acquire any such new document or
acknowledgement as may be contemplated under the existing comfort letter), and
the Master Servicer shall, as soon as reasonably practicable following receipt
thereof, deliver the original of such replacement comfort letter, new document
or acknowledgement, as applicable, to the Custodian for inclusion in the
Mortgage File.

 

SECTION 4        Treatment as a Security Agreement. Pursuant to Section 1
hereof, the Seller has conveyed to the Purchaser all of its right, title and
interest in and to the Mortgage Loans. The parties intend that such conveyance
of the Seller’s right, title and interest in and to the Mortgage Loans pursuant
to this Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5        Covenants of the Seller. The Seller covenants with the
Purchaser as follows:

 

(a)            except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan it shall cause Anderson McCoy & Orta, P.C. (“AMO”) to record and
file in the appropriate public recording office for real property records or UCC
financing statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file

 

 -5-

 

 

pursuant to the Pooling and Servicing Agreement, deliver to the Custodian for
such purpose and cause the Custodian to record and file), each related
assignment of Mortgage and assignment of assignment of leases, rents and profits
and each related UCC-3 financing statement referred to in the definition of
Mortgage File from the Seller to the Trustee as and to the extent contemplated
under Section 2.01(c) of the Pooling and Servicing Agreement. All out of pocket
costs and expenses relating to the recordation or filing of such assignments,
assignments of Mortgage and financing statements shall be paid by the Seller. If
any such document or instrument is lost or returned unrecorded or unfiled, as
the case may be, because of a defect therein, then the Seller shall promptly
prepare or cause the preparation of a substitute therefor or cure such defect or
cause such defect to be cured, as the case may be, and the Seller shall record
or file, or cause AMO to record or file, such substitute or corrected document
or instrument or, with respect to any assignments that the Custodian has agreed
to record or file pursuant to the Pooling and Servicing Agreement, deliver such
substitute or corrected document or instrument to the Custodian (or, if the
Mortgage Loan is then no longer subject to the Pooling and Servicing Agreement,
the then holder of such Mortgage Loan);

 

(b)           as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, as applicable, it shall forward to the Custodian a
copy of the original certified by the Seller to be a true and complete copy of
the original thereof submitted for recording. The Seller shall cause each
assignment referred to in Section (5)(a) above that is recorded and the file
copy of each UCC-3 assignment referred to in Section (5)(a) above to reflect
that it should be returned by the public recording or filing office to the
Custodian or its agent following recording (or, alternatively, to the Seller or
its designee, in which case the Seller shall deliver or cause the delivery of
the recorded/filed original to the Custodian promptly following receipt);
provided that, in those instances where the public recording office retains the
original assignment of Mortgage or assignment of Assignment of Leases, the
Seller shall obtain therefrom and deliver to the Custodian a certified copy of
the recorded original. On a monthly basis, at the expense of the Seller, the
Custodian shall forward to the Master Servicer a copy of each of the
aforementioned assignments following the Custodian’s receipt thereof;

 

(c)            it shall take any action reasonably required by the Purchaser,
the Certificate Administrator, the Trustee or the Master Servicer in order to
assist and facilitate the transfer of the servicing of the Mortgage Loans (other
than any Mortgage Loan that is a Non-Serviced Mortgage Loan) to the Master
Servicer, including effectuating the transfer of any letters of credit with
respect to any Mortgage Loan to the Master Servicer on behalf of the Trustee for
the benefit of Certificateholders and/or the Companion Holder. Prior to the date
that a letter of credit with respect to any Mortgage Loan is transferred to the
Master Servicer, the Seller will cooperate with the reasonable requests of the
Master Servicer or the applicable Special Servicer, as applicable, in connection
with effectuating a draw under such letter of credit as required under the terms
of the related Mortgage Loan documents;

 

(d)           the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File

  

 -6-

 

 



that are required to be prepared by the Master Servicer pursuant to the Pooling
and Servicing Agreement and the Supplemental Servicer Schedule;

 

(e)            if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus dated November 17, 2016 relating to the
Public Certificates, the annexes and exhibits thereto and any DVD delivered
therewith, the Offering Circular dated November 17, 2016 relating to the Private
Certificates, the annexes and exhibits thereto and any DVD delivered therewith,
the AMA Plaza Loan-Specific Offering Circular dated November 17, 2016 relating
to the AMA Plaza Loan-Specific Certificates, the annexes and exhibits thereto
and any DVD delivered therewith, or the 225 Bush Street Loan-Specific Offering
Circular dated November 17, 2016 relating to the 225 Bush Street Loan-Specific
Certificates, the annexes and exhibits thereto and any DVD delivered therewith
(collectively, the “Offering Documents”), or causes there to be an omission to
state therein a material fact with respect to the Seller Information required to
be stated therein or necessary to make the statements therein with respect to
the Seller Information, in the light of the circumstances under which they were
made, not misleading, then the Seller shall promptly notify the Dealers and the
Depositor. If as a result of any such event the Dealers’ legal counsel
determines that it is necessary to amend or supplement the Offering Documents in
order to correct the untrue statement, or to make the statements therein, in the
light of the circumstances when the Offering Documents are delivered to a
purchaser, not misleading, or to make the Offering Documents in compliance with
applicable law, the Seller shall (to the extent that such amendment or
supplement solely relates to the Seller Information) at the expense of the
Seller, do all things reasonably necessary to assist the Depositor to prepare
and furnish to the Dealers, such amendments or supplements to the Offering
Documents as may be necessary so that the Seller Information in the Offering
Documents, as so amended or supplemented, will not contain an untrue statement,
will not, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, be misleading and will comply with applicable law.
(All terms under this clause (e) and not otherwise defined in this Agreement
shall have the meanings set forth in the Indemnification Agreement, dated as of
November 16, 2016, among the Underwriters, the Initial Purchasers, the AMA Plaza
Loan-Specific Initial Purchaser, the 225 Bush Street Loan-Specific Initial
Purchaser, the Seller and the Purchaser (the “Indemnification Agreement” and,
together with this Agreement, the “Operative Documents”));

 

(f)            for so long as the Trust (or with respect to the Companion Loans,
if such Companion Loan is deposited into another securitization, the trust fund
under such other securitization) is subject to the reporting requirements of the
Exchange Act, the Seller shall provide the Depositor (or with respect to the
Companion Loans, if such Companion Loan (or a portion thereof) is deposited into
another securitization, the depositor of such securitization) and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit BB, Exhibit CC and Exhibit DD to the Pooling and Servicing
Agreement, to the extent contemplated to be provided by the Seller, within the
time periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s

  

 -7-

 

 

reporting obligations under Item 1119 of Regulation AB, upon reasonable request
by the Seller, the Purchaser shall provide the Seller with a list of all parties
to the Pooling and Servicing Agreement and any other Servicing Function
Participant;

 

(g)           within sixty (60) days after the Closing Date, the Seller shall
deliver or cause to be delivered an electronic copy of the Diligence File for
each Mortgage Loan to the Depositor by uploading such Diligence File (including,
if applicable, any additional documents that the Seller believes should be
included to enable the Asset Representations Reviewer to perform an Asset Review
on such Mortgage Loan or Trust Subordinate Companion Loan; provided that such
documents are clearly labeled and identified) to the Intralinks Site, each such
Diligence File being organized and categorized in accordance with the electronic
file structure reasonably requested by the Depositor;

 

(h)           promptly upon completion or such delivery of the Diligence Files,
but in no event later than sixty (60) days after the Closing Date, the Seller
shall provide each of the Depositor, the Master Servicer, the Special Servicers,
the Certificate Administrator, the Trustee, the Custodian, the Directing Holder,
the Asset Representations Reviewer and the Operating Advisor, to the addresses
provided in the notice provision of the Pooling and Servicing Agreement, with a
certification by an authorized officer of the Seller, substantially in the form
of Exhibit E to this Agreement, that the electronic copy of the Diligence File
for each Mortgage Loan uploaded to the Intralinks Site constitutes all documents
required under the definition of “Diligence File” and such Diligence Files are
organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor;

 

(i)             upon written request of the Asset Representations Reviewer (in
the event that the Asset Representations Reviewer reasonably determines that any
Review Materials made available or delivered to the Asset Representations
Reviewer are missing any documents required to complete any Test for a
Delinquent Mortgage Loan), the Seller shall provide to the Asset Representations
Reviewer promptly, but in no event later than ten (10) Business Days after
receipt of such written request (which time period may be extended upon the
mutual agreement of the Seller and the Asset Representations Reviewer), such
documents requested by the Asset Representations Reviewer relating to each
Delinquent Mortgage Loan to enable the Asset Representations Reviewer to
complete any Test for a Delinquent Mortgage Loan, but only to the extent such
documents are in the possession of the Seller; provided that the Seller shall
not be required to provide any documents that are proprietary to the related
originator or the Seller or any draft documents, privileged or internal
communications, credit underwriting or due diligence analysis;

 

(j)             upon the completion of an Asset Review with respect to each
Delinquent Mortgage Loan and receipt by the Seller of a written request from the
Asset Representations Reviewer, the Seller shall pay a fee of (i) $15,000
multiplied by the number of Delinquent Loans subject to any Asset Review (for
purposes of this Section 5(j), the “Subject Loans”), plus (ii) $1,500 per
Mortgaged Property relating to the Subject Loans in excess of one Mortgaged
Property per Subject Loan, plus (iii) $2,000 per Mortgaged Property relating to
a Subject Loan subject to a ground lease, plus (iv) $1,000 per Mortgaged
Property relating to a Subject Loan subject to a franchise agreement, hotel
management agreement or hotel license agreement, subject, in the case of each of
clauses (i) through (iv), to adjustments on the basis of the year-end

 

 -8-

 

 

“Consumer Price Index for All Urban Consumers” as published by the U.S.
Department of Labor, or other similar index if the Consumer Price Index for All
Urban Consumers is no longer calculated for the year of the Closing Date and for
the year of the occurrence of the Asset Review, in each case within 60 days of
such written request by the Asset Representations Reviewer;

 

(k)           if the preliminary Asset Review Report indicates that any of the
representations and warranties fails or is deemed to fail any Test, the Seller
shall have 90 days from receipt of the preliminary Asset Review Report to remedy
or otherwise refute the Test failure indicated in the preliminary Asset Review
Report. If the Seller elects to refute the Test failure indicated in the
preliminary Asset Review Report, the Seller shall provide any documents or any
explanations to support (i) a conclusion that a subject representation and
warranty has not failed a Test or (ii) a claim that any missing documents in the
Review Materials are not required to complete a Test, in any such case to the
Asset Representations Reviewer;

 

(l)             the Seller acknowledges and agrees that in the event an
Enforcing Party elects a dispute resolution method pursuant to Section 2.03 of
the Pooling and Servicing Agreement, the Seller shall abide by the selected
dispute resolution method and otherwise comply with the terms and provisions set
forth in the Pooling and Servicing Agreement (including the exhibits thereto)
related to the resolution method;

 

(m)             the Seller shall indemnify and hold harmless the Purchaser
against any and all expenses, losses, claims, damages and other liabilities,
including without limitation the costs of investigation, legal defense and any
amounts paid in settlement of any claim or litigation arising out of or based
upon (i) any failure of the Seller to pay the fees described under Section 5(j)
above within 90 days of written request by the Asset Representations Reviewer or
(ii) any failure by the Seller to provide all documents required to be delivered
by it pursuant to this Agreement and under the definition of “Diligence File” in
the Pooling and Servicing Agreement within 60 days of the Closing Date (or such
later date specified herein or in the Pooling and Servicing Agreement);

 

(n)           with respect to any Mortgage Loan that is (or may become pursuant
to the related Co-Lender Agreement) part of an Non-Serviced Whole Loan, (x) in
the event that the Closing Date occurs prior to the closing date of the
Non-Serviced Securitization, the Seller shall provide (or cause to be provided)
to the Depositor and the Trustee (1) written notice in a timely manner of (but
no later than three (3) Business Days prior to) the closing of such Non-Serviced
Securitization, and (2) no later than the closing date of such Non-Serviced
Securitization, a copy of the Non-Serviced Pooling Agreement in an
EDGAR-compatible format, and (y) in the event that the Closing Date occurs after
the closing of the Non-Serviced Securitization, the Seller shall provide, or
cause the Other Depositor to provide, the Depositor (and counsel thereto) with a
copy of the related Non-Serviced Pooling Agreement (together with any amendments
thereto) in an EDGAR-compatible format by the later of (1) two (2) Business Days
prior to the Closing Date and (2) the closing date of such Non-Serviced
Securitization; and

 

(o)           with respect to the Companion Loans, the Seller agrees that if
disclosure related to the description of a party to the Pooling and Servicing
Agreement is requested by the holder of a related Companion Loan for inclusion
in the disclosure materials relating to the

 



 -9-

 

 

securitization of such Companion Loan, the reasonable costs of such party
related to such disclosure and any opinion(s) of counsel, certifications and/or
indemnification agreement(s) shall be paid or caused to be paid by the Seller.

 

SECTION 6        Representations and Warranties.

 

(a)            The Seller represents and warrants to the Purchaser as of the
date hereof and as of the Closing Date that:

 

(i)            The Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;

 

(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)          The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)          There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the

  

 -10-

 

 

validity of the Mortgage Loans or the ability of the Seller to carry out the
transactions contemplated by each Operative Document;

 

(v)            The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;

 

(vi)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller;

 

(vii)          The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction; and

 

(viii)         Except for the agreed-upon procedures report obtained from the
accounting firm engaged to provide procedures involving a comparison of
information in loan files for the Mortgage Loans to information on a data tape
relating to the Mortgage Loans (the “Accountant’s Due Diligence Report”), the
Seller has not obtained (and, through and including the Closing Date, will not
obtain) any “third party due diligence report” (as defined in Rule 15Ga-2 under
the Exchange Act) in connection with the transactions contemplated herein and in
the Offering Documents and, except for the accountants with respect to the
Accountants’ Due Diligence Report, the Seller has not employed (and, through and
including the Closing Date, will not employ) any third party to engage in any
activity that constitutes “due diligence services” within the meaning of Rule
17g-10 under the Exchange Act in connection with the transactions contemplated
herein and in the Offering Documents.  The Seller further represents and
warrants that no portion of the Accountant’s Due Diligence Report contains, with
respect to the information contained therein with respect to the Mortgage Loans,
any names, addresses, other personal identifiers or zip codes with respect to
any individuals, or any other personally identifiable or other information that
would be associated with an individual, including without limitation any
“nonpublic personal information” within the meaning of Title V of the
Gramm-Leach-Bliley Financial Services Modernization Act of 1999. The
Underwriters, Initial Purchasers, AMA Plaza Loan-Specific Initial Purchaser and
225 Bush Street Loan-Specific Initial Purchaser are third-party beneficiaries of
the provisions set forth in this Section 6(a)(viii).

 

(b)            The Purchaser represents and warrants to the Seller as of the
Closing Date that:



 

 -11-

 

 

 

(i)              The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 

(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)          The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)          There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)           The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document;

 

(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the

  

 -12-

 

 

transactions contemplated by this Agreement other than those that have been
obtained by the Purchaser; and

 

(vii)          The Purchaser (A) prepared one or more reports on Form ABS-15G
(each, a “Form 15G”) containing the findings and conclusions of the Accountant’s
Due Diligence Report and meeting the requirements of that Form 15G, Rule 15Ga-2,
any other rules and regulations of the Securities and Exchange Commission and
the Exchange Act; (B) provided a copy of the final draft of each such Form 15G
to the Underwriters, the Initial Purchasers, the AMA Plaza Loan-Specific Initial
Purchaser and the 225 Bush Street Loan-Specific Initial Purchaser at least 6
Business Days before the first sale in the offering contemplated by the Offering
Documents; and (C) furnished each such Form 15G to the Securities and Exchange
Commission on EDGAR at least 5 Business Days before the first sale in the
offering contemplated by the Offering Documents as required by Rule 15Ga-2.

 

(c)            The Seller further makes the representations and warranties as to
the Mortgage Loans other than the Trust Subordinate Companion Loans set forth in
Exhibit B to this Agreement as of the Cut-off Date or such other date set forth
in Exhibit B to this Agreement with respect to each Mortgage Loan other than a
Trust Subordinate Companion Loan, which representations and warranties are
subject to the exceptions thereto set forth in Exhibit C to this Agreement, and
with respect to each Trust Subordinate Companion Loan, the representations and
warranties set forth in Exhibit F to this Agreement as of the Cut-off Date or
such other date set forth in Exhibit F to this Agreement.

 

(d)           Pursuant to the Pooling and Servicing Agreement, if the Depositor,
the Master Servicer, the applicable Special Servicer, the Trustee, the
Certificate Administrator or the Operating Advisor (solely in its capacity as
operating advisor) discovers (without implying any duty of such person to make,
or to attempt to make, such a discovery) or receives notice alleging (A) that
any document constituting a part of a Mortgage File has not been properly
executed, is missing, contains information that does not conform in any material
respect with the corresponding information set forth in the Mortgage Loan
Schedule, or does not appear to be regular on its face (each, a “Document
Defect”), or (B) a breach of any representation or warranty of the Seller made
pursuant to Section 6(c) of this Agreement with respect to any Mortgage Loan (a
“Breach”), then such party is required to give prompt written notice thereof to
the Seller.

 

(e)            Pursuant to the Pooling and Servicing Agreement, the Master
Servicer (with respect to Non-Specially Serviced Mortgage Loans) or the
applicable Special Servicer (with respect to Specially Serviced Mortgage Loans)
is required to determine whether any such Document Defect or Breach with respect
to any Mortgage Loan materially and adversely affects, or such Document Defect
is deemed in accordance with Section 2.03 of the Pooling and Servicing Agreement
to materially and adversely affect, the value of the Mortgage Loan or any
related REO Property or the interests of the Certificateholders therein or
causes any Mortgage Loan to fail to be a “qualified mortgage” within the meaning
of the REMIC Provisions (any such Document Defect shall constitute a “Material
Document Defect” and any such Breach shall constitute a “Material Breach”; and a
Material Breach and/or a Material Document Defect, as the case may be, shall
constitute a “Material Defect”). The Master Servicer or the applicable Special

 

 -13-

 

 

Servicer may (but will not be obligated to) consult with the Master Servicer or
the applicable Special Servicer regarding any determination of a Material Defect
for a Non-Specially Serviced Mortgage Loan. If such Document Defect or Breach
has been determined to be a Material Defect, then the Enforcing Servicer will be
required to give prompt written notice thereof to the Seller, the other parties
to the Pooling and Servicing Agreement and (for so long as no Consultation
Termination Event is continuing) the Directing Holder. Promptly upon becoming
aware of any such Material Defect (including through a written notice given by
any party to the Pooling and Servicing Agreement, as provided above if the
Document Defect or Breach identified therein is a Material Defect), the Seller
shall, not later than 90 days from the earlier of (a) the earlier of the
Seller’s discovery or receipt of notice of, and receipt of a demand to take
action with respect to, such Material Defect or (b) in the case of a Material
Defect relating to a Mortgage Loan not being a “qualified mortgage” within the
meaning of the REMIC Provisions, any party’s discovery of such Material Defect
(such 90-day period, the “Initial Cure Period”), (i) cure such Material Defect
in all material respects (which cure shall include payment of any losses and
Additional Trust Expenses associated therewith, including the amount of any fees
and reimbursable expenses of the Asset Representations Reviewer attributable to
the Asset Review of such Mortgage Loan), (ii) repurchase the affected Mortgage
Loan or REO Loan (or the Trust’s interest therein with respect to any Mortgage
Loan that is part of a Whole Loan) at the applicable Purchase Price by wire
transfer of immediately available funds to the Collection Account or (iii)
substitute a Qualified Substitute Mortgage Loan (other than with respect to the
related Whole Loans, for which no substitution shall be permitted) for such
affected Mortgage Loan (provided that in no event shall any such substitution
occur later than the second anniversary of the Closing Date) and pay the Master
Servicer, for deposit into the Collection Account, any Substitution Shortfall
Amount in connection therewith; provided, that the Seller may not repurchase a
Trust Subordinate Companion Loan without repurchasing the related AMA Plaza
Mortgage Loan or 225 Bush Street Mortgage Loan, as applicable; provided,
however, that if (i) such Material Defect is capable of being cured but not
within such Initial Cure Period, (ii) such Material Defect is not related to any
Mortgage Loan’s not being a “qualified mortgage” within the meaning of the REMIC
Provisions and (iii) the Seller has commenced and is diligently proceeding with
the cure of such Material Defect within such Initial Cure Period, then the
Seller shall have an additional 90 days (such additional 90 day period, the
“Extended Cure Period”) to complete such cure, or, in the event of a failure to
so cure, to complete such repurchase of the related Mortgage Loan or substitute
a Qualified Substitute Mortgage Loan as described above (it being understood and
agreed that, in connection with the Seller’s receiving such Extended Cure
Period, the Seller shall deliver an Officer’s Certificate to the Trustee, the
applicable Special Servicer, the Operating Advisor and the Certificate
Administrator setting forth the reasons such Material Defect was not cured
within the Initial Cure Period and what actions the Seller is pursuing in
connection with the cure of such Material Defect and stating that the Seller
anticipates that such Material Defect will be cured within such Extended Cure
Period); and provided, further, that, if any such Material Defect is still not
cured after the Initial Cure Period and any such Extended Cure Period solely due
to the failure of the Seller to have received the recorded document, then the
Seller shall be entitled to continue to defer its cure, repurchase or
substitution obligations in respect of such Document Defect so long as the
Seller certifies to the Trustee, the applicable Special Servicer, the Operating
Advisor and the Certificate Administrator every 30 days thereafter that the
Document Defect is still in effect solely because of its failure to have
received the recorded document and that the Seller is diligently pursuing the
cure of such defect (specifying the actions

  

 -14-

 

 

being taken), except that no such deferral of cure, repurchase or substitution
may continue beyond the date that is 18 months following the Closing Date. Any
such repurchase or substitution of a Mortgage Loan shall be on a whole loan,
servicing released basis. The Seller shall have no obligation to monitor the
Mortgage Loans regarding the existence of a Breach or a Document Defect, but if
the Seller discovers a Material Defect with respect to a Mortgage Loan, it will
notify the Purchaser. Periodic Payments due with respect to each Qualified
Substitute Mortgage Loan (if any) after the related Due Date in the month of
substitution, and Periodic Payments due with respect to each Mortgage Loan being
repurchased or replaced, and received by the Master Servicer or the applicable
Special Servicer on behalf of the Trust, after the related Cut-off Date through,
but not including, the related date of repurchase or substitution, shall be part
of the Trust Fund. Periodic Payments due with respect to each Qualified
Substitute Mortgage Loan (if any) on or prior to the related Due Date in the
month of substitution, and Periodic Payments due with respect to each Mortgage
Loan being repurchased or replaced and received by the Master Servicer or the
applicable Special Servicer on behalf of the Trust after the related date of
repurchase or substitution, shall not be part of the Trust Fund and are to be
remitted by the Master Servicer to the Seller effecting the related repurchase
or substitution within two Business Days following receipt of properly
identified and available funds constituting such Periodic Payment. From and
after the date of substitution, each Qualified Substitute Mortgage Loan, if any,
that has been substituted shall be deemed to constitute a “Mortgage Loan”
hereunder for all purposes.

 

No delay in either the discovery of a Material Defect on the part of any party
to the Pooling and Servicing Agreement or in providing notice of such Material
Defect shall relieve the Mortgage Loan Seller of its obligation to repurchase
the related Mortgage Loan (if it is otherwise required to do so under this
Agreement) unless (i) the Mortgage Loan Seller did not otherwise discover or
have knowledge of such Material Defect, (ii) such delay is the result of the
failure by a party to the Pooling and Servicing Agreement to provide prompt
notice as required by the terms of the Pooling and Servicing Agreement after
such party has actual knowledge of such Material Defect (knowledge shall not be
deemed to exist by reason of the custodian’s exception report) and such delay
precludes the Mortgage Loan Seller from curing such Material Defect and (iii)
provided that the Mortgage Loan Seller is afforded a cure period of 90 days from
the Mortgage Loan Seller’s receipt of notice thereof, such Material Defect did
not relate to a Mortgage Loan not being a “qualified mortgage” as described in
this section. Notwithstanding the foregoing, if a Mortgage Loan is not secured
by a Mortgaged Property that is, in whole or in part, a hotel, restaurant
(operated by a Mortgagor), healthcare facility, nursing home, assisted living
facility, self-storage facility, theatre or fitness center (operated by a
Mortgagor), then the failure to deliver to the Custodian copies of the UCC
financing statements with respect to such Mortgage Loan shall not be a Material
Defect.

 

If (i) any Mortgage Loan is required to be repurchased or substituted for in the
manner described in the first paragraph of this Section 6(e), (ii) such Mortgage
Loan is a Crossed Underlying Loan, and (iii) the applicable Material Defect does
not constitute a Material Defect as to any other Crossed Underlying Loan in the
related Crossed Mortgage Loan Group (without regard to this paragraph), then the
applicable Material Defect shall be deemed to constitute a Material Defect as to
each other Crossed Underlying Loan in the related Crossed Mortgage Loan Group
for purposes of this paragraph, and the Seller will be required to repurchase or
substitute for all of the remaining Crossed Underlying Loans in the related
Crossed Mortgage Loan Group

  

 -15-

 

 

as provided in the first paragraph of this Section 6(e) unless such other
Crossed Underlying Loans in such Crossed Mortgage Loan Group satisfy the Crossed
Underlying Loan Repurchase Criteria. In the event that the remaining Crossed
Underlying Loans satisfy the aforementioned criteria, the Seller may elect
either to repurchase or substitute for only the affected Crossed Underlying Loan
as to which the related Material Defect exists or to repurchase or substitute
for all of the Crossed Underlying Loans in the related Crossed Mortgage Loan
Group. The Seller shall be responsible for the cost of any Appraisal required to
be obtained to determine if the Crossed Underlying Loan Repurchase Criteria have
been satisfied, so long as the scope and cost of such Appraisal has been
approved by the Seller (such approval not to be unreasonably withheld).

 

To the extent that the Seller is required to repurchase or substitute for a
Crossed Underlying Loan hereunder in the manner prescribed above while the
Trustee continues to hold any other Crossed Underlying Loans in the related
Crossed Mortgage Loan Group, neither the Seller nor the Purchaser shall enforce
any remedies against the other’s Primary Collateral, but each is permitted to
exercise remedies against the Primary Collateral securing its respective related
Mortgage Loans, including with respect to the Trustee, the Primary Collateral
securing the Mortgage Loans still held by the Trustee.

 

If the exercise of remedies by one party would materially impair the ability of
the other party to exercise its remedies with respect to the Primary Collateral
securing the Crossed Underlying Loans held by such party, then the Seller and
the Purchaser shall forbear from exercising such remedies until the Mortgage
Loan documents evidencing and securing the relevant Mortgage Loans can be
modified in a manner that complies with this Agreement to remove the threat of
material impairment as a result of the exercise of remedies or some other
accommodation can be reached. Any reserve or other cash collateral or letters of
credit securing the Crossed Underlying Loans shall be allocated between such
Crossed Underlying Loans in accordance with the related Mortgage Loan documents,
or otherwise on a pro rata basis based upon their outstanding Stated Principal
Balances. Notwithstanding the foregoing, if a Crossed Underlying Loan included
in the Trust Fund is modified to terminate the related cross-collateralization
and/or cross-default provisions, as a condition to such modification, the Seller
shall furnish to the Trustee and the Certificate Administrator an Opinion of
Counsel that any modification shall not cause an Adverse REMIC Event. Any
expenses incurred by the Purchaser in connection with such modification or
accommodation (including but not limited to recoverable attorney fees) shall be
paid by the Seller.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the

  

 -16-

 

 

Mortgage Loan, establishing the validity or priority of any lien on any
collateral securing the Mortgage Loan or for any immediate significant servicing
obligation.

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its repurchase or substitution obligations with respect to any
Material Defect provided in this Section 6(e), to the extent that the Seller and
the Purchaser (or, following the assignment of the Mortgage Loans to the Trust,
the Master Servicer or the applicable Special Servicer, as applicable, on behalf
of the Trust, and, if no Control Termination Event, AMA Plaza Control
Termination Event or 225 Bush Street Control Termination Event, as applicable,
has occurred and is continuing, with the consent of the Directing Holder (or the
AMA Plaza Controlling Class Representative or 225 Bush Street Controlling Class
Representative, as applicable, in respect of the Trust Subordinate Companion
Loans)) are able to agree upon the Loss of Value Payment for a Material Defect,
the Seller may elect, in its sole discretion, to pay such Loss of Value Payment
to the Purchaser (or its assignee); provided that a Material Defect as a result
of a Mortgage Loan not constituting a “qualified mortgage” within the meaning of
Code Section 860G(a)(3) may not be cured by a Loss of Value Payment. Upon its
making such payment, the Seller shall be deemed to have cured such Material
Defect in all respects. Provided such payment is made, this paragraph describes
the sole remedy available to the Purchaser and its assignees regarding any such
Material Defect, and the Seller shall not be obligated to repurchase or replace
the related Mortgage Loan or otherwise cure such Material Defect.

 

With respect to any Non-Serviced Mortgage Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Non-Serviced Pooling Agreement) exists under the related Non-Serviced
Pooling Agreement with respect to the related Non-Serviced Companion Loan
included in the related Non-Serviced Securitization, and such Non-Serviced
Companion Loan is repurchased by or on behalf of such Seller (or other
responsible repurchasing entity) from the related Non-Serviced Securitization as
a result of such “material document defect” (as such term or any analogous term
is defined in such Non-Serviced Pooling Agreement), then the Seller shall
repurchase such Non-Serviced Mortgage Loan; provided, however, that such
repurchase obligation does not apply to any “material document defect” (as such
term or any analogous term is defined in the related Non-Serviced Pooling
Agreement) related solely to the promissory note for such Non-Serviced Companion
Loan.

 

(f)            In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the applicable Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the

  

 -17-

 

 

security therefor to the Seller or its designee; provided that such tender by
the Trustee and the Custodian shall be conditioned upon its receipt from the
Master Servicer of a Request for Release and an Officer’s Certificate to the
effect that the requirements for repurchase or substitution have been satisfied.
In the event a Qualified Substitute Mortgage Loan is substituted for a Mortgage
Loan by the Seller as contemplated by this Section 6, the Seller shall deliver
to the Custodian the related Mortgage File and to the Master Servicer all Escrow
Payments and reserve funds pertaining to such Qualified Substitute Mortgage Loan
possessed by it and a certification to the effect that such Qualified Substitute
Mortgage Loan satisfies all of the requirements of the definition of “Qualified
Substitute Mortgage Loan” in the Pooling and Servicing Agreement.

 

(g)           The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Mortgage Notes or Assignment of
Mortgage or the examination of the Mortgage Files.

 

(h)           Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Defect, repurchase, or
substitute for, any affected Mortgage Loan or pay the Loss of Value Payment or
other required payment pursuant to this Section 6 shall constitute the sole
remedy available to the Purchaser in connection with a breach of any of the
Seller’s representations or warranties contained in Section 6(c) of this
Agreement or a Document Defect with respect to any Mortgage Loan.

 

(i)            The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a 15Ga-1 Repurchase Request (other than
from the Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan,
(iii) the Seller receives a Repurchase Communication of a Repurchase Request
Withdrawal (other than from the Depositor) or (iv) the Seller rejects or
disputes any 15Ga-1 Repurchase Request. Each such notice shall be given no later
than the tenth (10th) Business Day after (A) with respect to clauses (i) and
(iii) of the preceding sentence, receipt of a Repurchase Communication of a
15Ga-1 Repurchase Request or a Repurchase Request Withdrawal, as applicable, and
(B) with respect to clauses (ii) and (iv) of the preceding sentence, the
occurrence of the event giving rise to the requirement for such notice, and
shall include (1) the identity of the related Mortgage Loan, (2) the date (x)
such Repurchase Communication of such 15Ga-1 Repurchase Request or Repurchase
Request Withdrawal was received, (y) the related Mortgage Loan was repurchased
or replaced or (z) the 15Ga-1 Repurchase Request was rejected or disputed, as
applicable, and (3) if known, the basis for (x) the 15Ga-1 Repurchase Request
(as asserted in the 15Ga-1 Repurchase Request) or (y) any rejection or dispute
of a 15Ga-1 Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission pursuant to Rule 15Ga-1 under the Exchange Act with respect
to the Mortgage Loans on or before the date that is five (5) Business Days
before the date such Form ABS-15G is required to be filed with the Securities
and Exchange Commission.

  



 -18-

 

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any 15Ga-1 Repurchase Request that is the subject of a
15Ga-1 Notice.

 

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Defect.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust is 0001687955.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

SECTION 7        Review of Mortgage File. The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.

 

SECTION 8        Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a)            Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of





 -19-

 

 

which such representation is made under the terms of Exhibit B to this
Agreement, and no event shall have occurred as of the Closing Date which would
constitute a default on the part of the Seller under this Agreement, and the
Purchaser shall have received a certificate to the foregoing effect signed by an
authorized officer of the Seller substantially in the form of Exhibit D to this
Agreement.

 

(b)           The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers, the AMA Plaza Loan-Specific Initial Purchaser, the 225 Bush Street
Loan-Specific Initial Purchaser and their respective counsel in their reasonable
discretion, shall be duly executed and delivered by all signatories as required
pursuant to the terms thereof.

 

(c)           The Purchaser shall have received the following additional closing
documents:

 

(i)            copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)           a certificate as of a recent date of the Secretary of State of
the State of New York to the effect that the Seller is duly organized, existing
and in good standing in the State of New York;

 

(iii)          an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers, the AMA Plaza
Loan-Specific Initial Purchaser, the 225 Bush Street Loan-Specific Initial
Purchaser and each Rating Agency;

 

(iv)          an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers, the AMA Plaza Loan-Specific Initial Purchaser, the 225
Bush Street Loan-Specific Initial Purchaser and each Rating Agency; and

 

(v)           a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Preliminary Prospectus,
the Prospectus, the Preliminary Offering Circular, the Final Offering Circular,
the AMA Plaza Preliminary Loan-Specific Offering Circular, the 225 Bush Street
Preliminary Loan-Specific Offering Circular, the AMA Plaza Final Loan-Specific
Offering Circular or the 225 Bush Street Final Loan-Specific Offering Circular
(each as defined in the Indemnification Agreement), as of the date thereof or as
of the Closing Date (or, in the case of the Preliminary Prospectus, the
Preliminary Offering Circular, the AMA Plaza Preliminary Loan-Specific Offering
Circular or the 225 Bush Street Preliminary Loan-Specific Offering Circular,
solely as of the time of sale) contained or contain, as applicable, with respect
to the Seller or the Mortgage Loans, any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements therein
relating to the Seller or the Mortgage Loans, in the light of the circumstances
under which they were made, not misleading and

 



 -20-

 

 

(b) the Seller Information (as defined in the Indemnification Agreement) in the
Prospectus appears to be appropriately responsive in all material respects to
the applicable requirements of Regulation AB.

 

(d)           The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement. The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement. The AMA Plaza Loan-Specific Certificates
shall have been concurrently issued and sold pursuant to the terms of the AMA
Plaza Loan-Specific Certificate Purchase Agreement. The 225 Bush Street
Loan-Specific Certificates shall have been concurrently issued and sold pursuant
to the terms of the 225 Bush Street Loan-Specific Certificate Purchase
Agreement.

 

(e)            The Seller shall have executed and delivered concurrently
herewith the Indemnification Agreement.

 

(f)            The Seller shall furnish the Purchaser, the Underwriters, the
Initial Purchasers, the AMA Plaza Loan-Specific Initial Purchaser and the 225
Bush Street Loan-Specific Initial Purchaser with such other certificates of its
officers or others and such other documents and opinions to evidence fulfillment
of the conditions set forth in this Agreement as the Purchaser and its counsel
may reasonably request.

 

SECTION 9        Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10    Expenses. The Seller will pay its pro rata share (the Seller’s pro
rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-off Date of all the mortgage
loans to be included in the Trust) of all costs and expenses of the Purchaser in
connection with the transactions contemplated herein, including, but not limited
to: (i) the costs and expenses of the Purchaser in connection with the purchase
of the Mortgage Loans; (ii) the costs and expenses of reproducing and delivering
the Pooling and Servicing Agreement and this Agreement and printing (or
otherwise reproducing) and delivering the Certificates; (iii) the reasonable and
documented fees, costs and expenses of the Trustee, the Certificate
Administrator and their respective counsel; (iv) the fees and disbursements of a
firm of certified public accountants selected by the Purchaser and the Seller
with respect to numerical information in respect of the Mortgage Loans and the
Certificates included in the Preliminary Prospectus, the Prospectus, the
Preliminary Offering Circular, the Final Offering Circular, the AMA Plaza
Preliminary Loan-Specific Offering Circular, the 225 Bush Street Preliminary
Loan-Specific Offering Circular, the AMA Plaza Final Loan-Specific Offering
Circular, the 225 Bush Street Final Loan-Specific Offering Circular and any
related disclosure for the initial Form 8-K, including the cost of obtaining any
“comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection therewith; (vi) the costs and expenses in
connection with any determination of the eligibility of the Certificates for
investment by institutional investors in any jurisdiction and the preparation of
any legal investment survey, including reasonable fees and

  

 -21-

 

 

disbursements of counsel in connection therewith; (vii) the costs and expenses
in connection with printing (or otherwise reproducing) and delivering the
Registration Statement, Preliminary Prospectus, the Prospectus, the Preliminary
Offering Circular, the Final Offering Circular, the AMA Plaza Preliminary
Loan-Specific Offering Circular, the 225 Bush Street Preliminary Loan-Specific
Offering Circular, the AMA Plaza Final Loan-Specific Offering Circular, the 225
Bush Street Final Loan-Specific Offering Circular and the reproducing and
delivery of this Agreement and the furnishing to the Underwriters of such copies
of the Registration Statement, Preliminary Prospectus, the Prospectus, the
Preliminary Offering Circular, the Final Offering Circular, the AMA Plaza
Preliminary Loan-Specific Offering Circular, the 225 Bush Street Preliminary
Loan-Specific Offering Circular, the AMA Plaza Final Loan-Specific Offering
Circular, the 225 Bush Street Final Loan-Specific Offering Circular and this
Agreement as the Underwriters may reasonably request; (viii) the fees of the
rating agency or agencies requested to rate the Certificates; (ix) the
reasonable fees and expenses of Cadwalader, Wickersham & Taft LLP, as counsel to
the Purchaser; and (x) the reasonable fees and expenses of Sidley Austin LLP, as
counsel to the Underwriters, the Initial Purchasers, the AMA Plaza Loan-Specific
Initial Purchaser and the 225 Bush Street Loan-Specific Initial Purchaser.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicers and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13    Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.



 

 -22-

 

 



SECTION 14    Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND
(IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY
CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER AND AGREES THAT
NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

SECTION 15    No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6 and Section 16.

 

SECTION 16    Assignment. (a)  The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall bind and inure
to the benefit of and be enforceable by the Seller, the Purchaser and their
permitted successors and assigns. Any Person into which the Seller may be merged
or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act. The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.

 

(b)           The Asset Representations Reviewer shall be an express third party
beneficiary of Sections 5(g), 5(h), 5(i) and 5(j) of this Agreement.

 

SECTION 17    Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, (ii) if sent to the Seller,
will be mailed, hand delivered, couriered or sent by facsimile transmission or
electronic mail and confirmed to it at Goldman Sachs Mortgage Company, 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax

  



 -23-

 

 

number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, and (iii) in the case of any
of the preceding parties, such other address as may hereafter be furnished to
the other party in writing by such parties.

 

SECTION 18    Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 

SECTION 19    Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20    Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21    No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22    Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23    Further Assurances. The Seller and Purchaser each agree to execute
and deliver such instruments and take such further actions as any party hereto
may, from time to time, reasonably request in order to effectuate the purposes
and carry out the terms of this Agreement.

 



 -24-

 

 

* * * * * *

 



 -25-

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

 

 GS MORTGAGE SECURITIES
CORPORATION II      By:/s/ Leah Nivison Name:  Leah Nivison
Title: Chief Executive Officer

 



 GOLDMAN SACHS MORTGAGE COMPANY,
a New York limited partnership      By:/s/ Leah Nivison Authorized
Representative

  

 

 

GS 2016-GS4 GSMC MORTGAGE LOAN PURCHASE AGREEMENT

 

 

 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 

 A-1

 

 



GS4 

Exhibit B - Mortgage Loan Schedule

 

Control Number Footnotes Loan Number Property Name Borrower Name Address City
State County Zip Code Mortgage Loan Rate (%) Net Mortgage Loan Rate (%) Original
Balance ($) Cut-Off Date Balance ($) 1 3, 4 6Y2XK6 AMA Plaza BCSP 330 North
Wabash Property LLC 330 North Wabash Avenue Chicago Illinois Cook 60611 2.6134%
2.6000% $100,000,000 100,000,000 2 5, 6 6Y38V8 225 Bush Street 225 Bush Street
Owners LLC 225 Bush Street San Francisco California San Francisco 94104 3.6792%
3.6658% $100,000,000 100,000,000 3 7, 8, 9, 10 9049V6 540 West Madison 540 West
Madison Owner LLC 540 West Madison Street Chicago Illinois Cook 60661 3.2266%
3.2133% $75,292,000 75,292,000 4 10, 11, 12, 13 4F3745 U.S. Industrial Portfolio
UB (Hannibal), LLC, UB (TA-Sacramento), LLC, UB (TA-Arvada), LLC, UB (Builders
First Source), LLC, UB (TA-Pensacola), LLC, UB (TA-Tallahassee), LLC, UB
(TA-Savannah), LLC, UB (Jade-Illinois), LLC, UB (Set-North Vernon), LLC, UB
(MVP-Mayfield), LLC, UB (Paragon Tech), LLC, UB (Progressive Metal), LLC, UB
(SET-New Boston), LLC, UB (Hover-Davis), LLC, UB (Banner Services), LLC, UB
(Jade-Ohio), LLC, UB (Easley Custom Plastics), LLC, UB (MVP-Charleston), LLC, UB
(TA-Corpus Christi), LLC, UB (Texas Die Casting), LLC, UB II (New WinCup-AZ),
LLC, UB II (Santa Fe), LLC, UB II (Sitel), LLC, UB II (Plaid-Decatur), LLC, UB
II (Plaid-Norcross), LLC, UB II (New WinCup-GA), LLC, UB II (Northwest Mailing),
LLC, UB II (Ainslie), LLC, UB II (UP-166th St), LLC, UB II (UP-Armory), LLC, UB
II (WFC), LLC, UB II (Lyons), LLC, UB II (MP Pumps), LLC, UB II (PTI), LLC, UB
II (Microfinish), LLC, UB II (Oracle), LLC, UB II (Aramsco), LLC, UB II
(Angstrom), LLC and UB II (Fitz), LLC           3.9740% 3.9607% $75,000,000
74,939,052 4.01   4F3745 Hannibal   3851 and 3855 Santa Fe Avenue and 2226,
2230, 2240, 2250 and 2332 East 38th Street Vernon California Los Angeles 90058  
      4.02   4F3745 Kraco   2411 and 2415 North Santa Fe Avenue, 419, 439, 505,
507, 514, 520, 531 and 537 East Euclid Avenue and 430 East Carlin Avenue Compton
California Los Angeles 90222         4.03   4F3745 New WinCup - Phoenix   7980
West Buckeye Road Tolleson Arizona Maricopa 85353         4.04   4F3745 Worlds
Finest Chocolates   4825 South Lawndale Avenue Chicago Illinois Cook 60632      
  4.05   4F3745 SET - MI   36211 South Huron Road Huron Township Michigan Wayne
48164         4.06   4F3745 Plaid - Decatur   2331 Mellon Court Decatur Georgia
Dekalb 30035         4.07   4F3745 Oracle Packaging   220 Polo Road
Winston-Salem North Carolina Forsyth 27105         4.08   4F3745 TestAmerica -
West SAC   880 Riverside Parkway West Sacramento California Yolo 95605        
4.09   4F3745 TestAmerica - Arvada   4955 Yarrow Street Arvada Colorado
Jefferson 80002         4.10   4F3745 Northwest Mailing Service   5401-5501 West
Grand Avenue Chicago Illinois Cook 60639         4.11   4F3745 Lyons  
11301-11401 Electron Drive Louisville Kentucky Jefferson 40299         4.12  
4F3745 Wilbert Plastics   2930 Greenville Highway Easley South Carolina Pickens
29640         4.13   4F3745 Angstrom Graphics   4437 East 49th Street Cuyahoga
Heights Ohio Cuyahoga 44125         4.14   4F3745 New WinCup - Stone Mountain  
4600-4680 Lewis Road Stone Mountain Georgia Dekalb 30083         4.15   4F3745
Universal Pool - Armory   300 West Armory Drive South Holland Illinois Cook
60473         4.16   4F3745 Jade-Sterling - IL   5100 West 73rd Street and 7201
South Leamington Avenue Bedford Park Illinois Cook 60638         4.17   4F3745
Plaid - Norcross   3225 Westech Drive Norcross Georgia Gwinnett 30092        
4.18   4F3745 Phillips and Temro   9700 West 74th Street Eden Prairie Minnesota
Hennepin 55344         4.19   4F3745 TestAmerica - Savannah   5102 LaRoche
Avenue Savannah Georgia Chatham 31404         4.20   4F3745 Hover-Davis   100
Paragon Drive Rochester New York Monroe 14624         4.21   4F3745
Jade-Sterling - OH   200 Francis D Kenneth Drive and 2300 East Aurora Road
Twinsburg and Aurora Ohio Summit and Portage 44087 and 44202         4.22  
4F3745 Fitz Aerospace   6625 Iron Horse Boulevard North Richland Hills Texas
Tarrant 76180         4.23   4F3745 MVP Charleston   1031 LeGrand Boulevard
Charleston South Carolina Berkeley 29492         4.24   4F3745 Paragon Tech  
5775 East Ten Mile Road Warren Michigan Macomb 48091         4.25   4F3745
Aramsco and Bulls Eye   1480 Grandview Avenue West Deptford Township New Jersey
Gloucester 8066         4.26   4F3745 Shale-Inland   9500, 9521, 9545-9555
Ainslie Street and 9550 Kelvin Lane Schiller Park Illinois Cook 60176        
4.27   4F3745 M.P. Pumps   34800 Bennett Drive Fraser Michigan Macomb 48026    
    4.28   4F3745 TestAmerica - Pensacola   3355 McLemore Drive Pensacola
Florida Escambia 32514         4.29   4F3745 Microfinish   4001 Gratiot Avenue
and 3981 Sarpy Avenue St. Louis Missouri Saint Louis City 63110         4.30  
4F3745 MVP Mayfield   112 Industrial Road Mayfield Kentucky Graves 42066        
4.31   4F3745 Builders FirstSource   1602 Industrial Park Drive Plant City
Florida Hillsborough 33566         4.32   4F3745 Banner   17382 Foltz Parkway
Strongsville Ohio Cuyahoga 44149         4.33   4F3745 SET - IN   1 Steel Way
North Vernon Indiana Jennings 47265         4.34   4F3745 Progressive Metal  
1200, 1300 & 1460 Channing Avenue Ferndale Michigan Oakland 48220         4.35  
4F3745 Universal Pool - 166th   2 West 166th Street South Holland Illinois Cook
60473         4.36   4F3745 SITEL   1417 North Magnolia Avenue Ocala Florida
Marion 34475         4.37   4F3745 TestAmerica - Tallahassee   2846 Industrial
Plaza Drive Tallahassee Florida Leon 32301         4.38   4F3745 Texas Die
Casting   600 South Loop 485 Gladewater Texas Gregg 75647         4.39   4F3745
TestAmerica - Corpus Christi   1733 North Padre Island Drive Corpus Christi
Texas Nueces 78408         5   9067L5 Quad at Whittier The Quad at Whittier, LLC
13502 Whittier Boulevard Whittier California Los Angeles 90605 4.2580% 4.2347%
$70,100,000 70,100,000 6 10, 14 9049W4 Simon Premium Outlets Prime Outlets at
Pismo Beach LLC and Queenstown Outlets Limited Partnership           3.3335%
3.3202% $67,000,000 66,788,798 6.01   9049W4 Queenstown Premium Outlets   441
Outlet Center Drive Queenstown Maryland Queen Anne’s 21658         6.02   9049W4
Pismo Beach Premium Outlets   333 Five Cities Drive  Pismo Beach California San
Luis Obispo 93449         7   6Y3720 Westchester Office Portfolio 700 Series 701
Westchester Avenue Owner SPE LLC, 707/709 Westchester Avenue Owner SPE LLC, 711
Westchester Avenue Owner SPE LLC and 777 Westchester Avenue Owner SPE LLC      
    4.4570% 4.4437% $56,900,000 56,900,000 7.01   6Y3720 709 Westchester Avenue
  709 Westchester Avenue White Plains New York Westchester 10604         7.02  
6Y3720 777 Westchester Avenue   777 Westchester Avenue White Plains New York
Westchester 10604         7.03   6Y3720 701 Westchester Avenue   701 Westchester
Avenue White Plains New York Westchester 10604         7.04   6Y3720 711
Westchester Avenue   711 Westchester Avenue White Plains New York Westchester
10604         7.05   6Y3720 707 Westchester Avenue   707 Westchester Avenue
White Plains New York Westchester 10604         8   651QH5 Iron Mountain
National Industrial Iron Mountain Mortgage Finance I, LLC           3.4500%
3.4367% $50,000,000 50,000,000 8.01   651QH5 1800 Columbian Club Drive   1800
Columbian Club Drive Carrollton Texas Dallas 75006         8.02   651QH5 11333
East 53rd Avenue   11333 East 53rd Avenue Denver Colorado Denver 80239        
8.03   651QH5 600 Burning Tree Road   600 Burning Tree Road Fullerton California
Orange 92833         8.04   651QH5 1202 Avenue R   1202 Avenue R Grand Prairie
Texas Tarrant 75050         8.05   651QH5 2955 South 18th Place   2955 South
18th Place Phoenix Arizona Maricopa 85034         8.06   651QH5 1760 North Saint
Thomas Circle   1760 North Saint Thomas Circle Orange California Orange 92865  
      8.07   651QH5 1915 South Grand Avenue   1915 South Grand Avenue Santa Ana
California Orange 92705         8.08   651QH5 4449 South 36th Street   4449
South 36th Street Phoenix Arizona Maricopa 85040         8.09   651QH5 13425
Branch View Lane   13425 Branch View Lane Farmers Branch Texas Dallas 75234    
    8.1   651QH5 2000 Robotics Place   2000 Robotics Place Fort Worth Texas
Tarrant 76118         8.11   651QH5 1819 South Lamar Street   1819 South Lamar
Street Dallas Texas Dallas 75215         8.12   651QH5 5151 East 46th Avenue  
5151 East 46th Avenue Denver Colorado Denver 80216         8.13   651QH5 1510
Capital Parkway   1510 Capital Parkway Carrollton Texas Dallas 75006        
8.14   651QH5 1905 John Connally Drive   1905 John Connally Drive Carrollton
Texas Dallas 75006         8.15   651QH5 1520 Capital Parkway   1520 Capital
Parkway Carrollton Texas Dallas 75006         8.16   651QH5 3576 North Moline
Street   3576 North Moline Street Aurora Colorado Adams 80010         9 15
4W04K9 Hamilton Place Hamilton Place CMBS, LLC 2100 Hamilton Place Boulevard
Chattanooga Tennessee Hamilton 37421 4.3610% 4.3477% $42,000,000 41,714,341 10  
90OMK1 Village Square 4000 Oxford Drive Associates, LP 2600, 2800, 4000, 5000
and 6000 Oxford Drive Bethel Park Pennsylvania Allegheny 15102 4.2130% 4.1797%
$39,500,000 39,500,000 11 16 6YH5H1 Hilton Garden Inn Old Town M5 Dev, LLC 4200
Taylor Street San Diego California San Diego 92110 4.4680% 4.4347% $35,000,000
35,000,000 12 17 9O3YF5 Poipu Shopping Village BG Kauai Holdings, LLC 2360
Kiahuna Plantation Drive Koloa Hawaii Kauai 96756 4.6390% 4.6057% $29,000,000
29,000,000 13 18, 19, 20, 21 7QV1V0 Embassy Suites Portland Airport Tucson
Portland LLC 7900 Northeast 82nd Avenue Portland Oregon Multnomah 97220 3.9355%
3.9222% $27,620,000 27,620,000 14   6Y37K3 Westchester Office Portfolio
2500-2700 Series 2500/2700 Westchester Avenue Owner SPE LLC           4.3670%
4.3537% $27,100,000 27,100,000 14.01   6Y37K3 2500 Westchester Avenue   2500
Westchester Avenue Purchase New York Westchester 10577         14.02   6Y37K3
2700 Westchester Avenue   2700 Westchester Avenue Purchase New York Westchester
10577         15 22 6Y7PF5 Alton Corporate Plaza GI DC Irvine LLC 1733 and 1833
Alton Parkway Irvine California Orange 92606 2.8315% 2.7982% $25,600,000
25,600,000 16   6Y36N8 Skypark Plaza Shopping Center Carwood Skypark, LLC,
Sunray Skypark, LLC, Slaught Skypark, LLC, Sunburst Skypark, LLC and Investec
Capital Skypark LLC 2481-2485 Notre Dame Boulevard Chico California Butte 95928
3.7305% 3.7172% $24,500,000 24,500,000 17   6YIXM7 Center For The Medical Arts
Boinis Associates, Ltd. 8100-8200 Royal Palm Boulevard Coral Springs Florida
Broward 33065 4.2480% 4.2047% $22,500,000 22,500,000 18 23, 24 4F0B20 Residence
Inn and SpringHill Suites North Shore North Shore Hospitality Associates, LP and
General Robinson Associates, L.P.           5.3050% 5.2917% $22,000,000
21,813,458 18.01   4F0B20 SpringHill Suites Pittsburgh North Shore   223 Federal
Street Pittsburgh Pennsylvania Allegheny 15212         18.02   4F0B20 Residence
Inn Pittsburgh North Shore   574 West General Robinson Street Pittsburgh
Pennsylvania Allegheny 15212         19   901QO9 David Holdings Portfolio M.
David Family Holdings KC, LLC, M. David Family Holdings Sepulveda, LLC and M.
David Family Holdings San Antonio, LLC           4.2865% 4.2732% $19,000,000
19,000,000 19.01   901QO9 Sprouts Culver City   5660 Sepulveda Boulevard Culver
City California Los Angeles 90230         19.02   901QO9 Walgreens San Antonio  
 300 East Houston Street San Antonio Texas Bexar 78205         19.03   901QO9
Petco Kansas City   600 Northeast Vivion Road Kansas City Missouri Clay 64118  
      20 25 6Y0FB0 Holiday Inn Hollywood Prince-Bush Investments Hollywood-H,
LLP 2905 Sheridan Street Hollywood Florida Broward 33020 3.8110% 3.7677%
$16,000,000 16,000,000 21 26 909PU9 Hyatt Place Princeton Carnegie HP Owner LLC
3565 US Highway 1 Princeton New Jersey Mercer 08540 4.2580% 4.2447% $14,000,000
13,982,395 22   6YSZU5 Michaels Distribution Center Mike Jacksonville FL, LLC
9200 West Beaver Street Jacksonville Florida Duval 32220 3.8850% 3.8317%
$11,300,000 11,300,000 23   6YGIQ9 Berkshire Hathaway Rath Wisc LLC and Sealax,
LLC 2505 and 2533 Foster Avenue Janesville Wisconsin Rock 53545 4.1820% 4.1287%
$9,500,000 9,500,000 24 27 905W88 Bellevue Town Center MO Bellevue, LLC 2064
Lime Kiln Road Bellevue Wisconsin Brown 54311 4.0790% 4.0657% $9,425,000
9,425,000 25 28 901PT9 Crossroads Shopping Center Crossroads West Associates
Limited Partnership 300-352 South Highway 291 Liberty Missouri Clay 64068
4.2890% 4.2282% $8,800,000 8,800,000 26   6Y7R71 Devon Self Storage Charlotte
BTO Properties, LLC, BRO Properties, LLC and Louise Marie Properties, LLC 5649
South Boulevard Charlotte North Carolina Mecklenburg 28217 4.1430% 4.1297%
$8,700,000 8,688,782 27   6YH672 Republic Place 555 Republic LLC 555 Republic
Drive Plano Texas Collin 75074 4.2100% 4.1967% $8,400,000 8,400,000 28   90NYN4
3507 Ringsby Court Freight on the River LLC 3507 Ringsby Court Denver Colorado
Denver 80216 4.4000% 4.3467% $6,860,000 6,860,000 29   6YGIR7 Wesco
International Wesco Mad LLC and Otto3 LLC 3202 Latham Drive Madison Wisconsin
Dane 53713 4.0420% 3.9887% $6,850,000 6,850,000 30   6Y9LV0 Sabre Springs Sabre
Springs Marketplace, L.P. 12602, 12640, 12650, 12668 Sabre Springs Parkway San
Diego California San Diego 92128 3.6100% 3.5967% $6,700,000 6,700,000 31  
6YHH05 Airport Village Airport Village, LP 104 Airport Road Coatesville
Pennsylvania Chester 19320 4.0000% 3.9867% $6,500,000 6,500,000 32   6Y2XJ9
Therma Tru Doors Therma Howe LLC and Big Brother LLC 8055 North State Road 9
Howe Indiana LaGrange 46746 3.9895% 3.9362% $3,525,000 3,525,000 33   65G8A7
Michaels at Stoneridge Shopping Center DFP Partners LLC 925 West Central
Entrance Duluth Minnesota Saint Louis 55811 4.2660% 4.2127% $2,650,000 2,640,378

 



 

 

GS4 

Exhibit B - Mortgage Loan Schedule

 

Control Number Footnotes Loan Number Property Name Original Term To Maturity /
ARD (Mos.) Remaining Term To Maturity / ARD (Mos.) Maturity Date / ARD Original
Amortization Term (Mos.) Remaining Amortization Term (Mos.) Monthly Debt Service
($) (1) Servicing Fee Rate (%) Subservicing Fee Rate (%) Interest Accrual Method
Ownership Interest 1 3, 4 6Y2XK6 AMA Plaza 60 59 10/6/2021 0 0 $220,804 0.00500%
0.00000% Actual/360 Fee Simple and Leasehold 2 5, 6 6Y38V8 225 Bush Street 60 60
11/6/2021 0 0 $310,856 0.00500% 0.00000% Actual/360 Fee Simple 3 7, 8, 9, 10
9049V6 540 West Madison 120 118 9/6/2026 0 0 $205,259 0.00250% 0.00250%
Actual/360 Fee Simple 4 10, 11, 12, 13 4F3745 U.S. Industrial Portfolio 120 118
9/4/2026 NAP NAP $281,529 0.00250% 0.00250% Actual/360   4.01   4F3745 Hannibal
                  Fee Simple 4.02   4F3745 Kraco                   Fee Simple
4.03   4F3745 New WinCup - Phoenix                   Fee Simple 4.04   4F3745
Worlds Finest Chocolates                   Fee Simple 4.05   4F3745 SET - MI    
              Fee Simple 4.06   4F3745 Plaid - Decatur                   Fee
Simple 4.07   4F3745 Oracle Packaging                   Fee Simple 4.08   4F3745
TestAmerica - West SAC                   Fee Simple 4.09   4F3745 TestAmerica -
Arvada                   Fee Simple 4.10   4F3745 Northwest Mailing Service    
              Fee Simple 4.11   4F3745 Lyons                   Fee Simple 4.12  
4F3745 Wilbert Plastics                   Fee Simple 4.13   4F3745 Angstrom
Graphics                   Fee Simple 4.14   4F3745 New WinCup - Stone Mountain
                  Fee Simple 4.15   4F3745 Universal Pool - Armory              
    Fee Simple 4.16   4F3745 Jade-Sterling - IL                   Fee Simple
4.17   4F3745 Plaid - Norcross                   Fee Simple 4.18   4F3745
Phillips and Temro                   Fee Simple 4.19   4F3745 TestAmerica -
Savannah                   Fee Simple 4.20   4F3745 Hover-Davis                
  Fee Simple 4.21   4F3745 Jade-Sterling - OH                   Fee Simple 4.22
  4F3745 Fitz Aerospace                   Fee Simple 4.23   4F3745 MVP
Charleston                   Fee Simple 4.24   4F3745 Paragon Tech              
    Fee Simple 4.25   4F3745 Aramsco and Bulls Eye                   Fee Simple
4.26   4F3745 Shale-Inland                   Fee Simple 4.27   4F3745 M.P. Pumps
                  Fee Simple 4.28   4F3745 TestAmerica - Pensacola              
    Fee Simple 4.29   4F3745 Microfinish                   Fee Simple 4.30  
4F3745 MVP Mayfield                   Fee Simple 4.31   4F3745 Builders
FirstSource                   Fee Simple 4.32   4F3745 Banner                  
Fee Simple 4.33   4F3745 SET - IN                   Fee Simple 4.34   4F3745
Progressive Metal                   Fee Simple 4.35   4F3745 Universal Pool -
166th                   Fee Simple 4.36   4F3745 SITEL                   Fee
Simple 4.37   4F3745 TestAmerica - Tallahassee                   Fee Simple 4.38
  4F3745 Texas Die Casting                   Fee Simple 4.39   4F3745
TestAmerica - Corpus Christi                   Fee Simple 5   9067L5 Quad at
Whittier 120 120 11/6/2026 0 0 $252,193 0.00500% 0.01000% Actual/360 Fee Simple
6 10, 14 9049W4 Simon Premium Outlets 120 118 9/6/2026 360 358 $294,668 0.00500%
0.00000% Actual/360   6.01   9049W4 Queenstown Premium Outlets                  
Fee Simple 6.02   9049W4 Pismo Beach Premium Outlets                   Fee
Simple 7   6Y3720 Westchester Office Portfolio 700 Series 120 120 11/6/2026 360
360 $286,852 0.00500% 0.00000% Actual/360   7.01   6Y3720 709 Westchester Avenue
                  Fee Simple 7.02   6Y3720 777 Westchester Avenue              
    Fee Simple 7.03   6Y3720 701 Westchester Avenue                   Fee Simple
7.04   6Y3720 711 Westchester Avenue                   Fee Simple 7.05   6Y3720
707 Westchester Avenue                   Fee Simple 8   651QH5 Iron Mountain
National Industrial 120 120 11/6/2026 0 0 $145,747 0.00500% 0.00000% Actual/360
  8.01   651QH5 1800 Columbian Club Drive                   Fee Simple 8.02  
651QH5 11333 East 53rd Avenue                   Fee Simple 8.03   651QH5 600
Burning Tree Road                   Fee Simple 8.04   651QH5 1202 Avenue R      
            Fee Simple 8.05   651QH5 2955 South 18th Place                   Fee
Simple 8.06   651QH5 1760 North Saint Thomas Circle                   Fee Simple
8.07   651QH5 1915 South Grand Avenue                   Fee Simple 8.08   651QH5
4449 South 36th Street                   Fee Simple 8.09   651QH5 13425 Branch
View Lane                   Fee Simple 8.1   651QH5 2000 Robotics Place        
          Fee Simple 8.11   651QH5 1819 South Lamar Street                   Fee
Simple 8.12   651QH5 5151 East 46th Avenue                   Fee Simple 8.13  
651QH5 1510 Capital Parkway                   Fee Simple 8.14   651QH5 1905 John
Connally Drive                   Fee Simple 8.15   651QH5 1520 Capital Parkway  
                Fee Simple 8.16   651QH5 3576 North Moline Street              
    Fee Simple 9 15 4W04K9 Hamilton Place 120 115 6/6/2026 360 355 $209,353
0.00250% 0.00250% 30/360 Fee Simple 10   90OMK1 Village Square 120 119 10/6/2026
360 360 $193,462 0.00500% 0.02000% Actual/360 Fee Simple 11 16 6YH5H1 Hilton
Garden Inn Old Town 120 120 11/6/2026 360 360 $176,675 0.00500% 0.02000%
Actual/360 Fee Simple 12 17 9O3YF5 Poipu Shopping Village 120 120 11/6/2026 360
360 $149,344 0.00500% 0.02000% Actual/360 Leasehold 13 18, 19, 20, 21 7QV1V0
Embassy Suites Portland Airport 120 117 8/6/2026 360 360 $130,837 0.00250%
0.00250% Actual/360 Leasehold 14   6Y37K3 Westchester Office Portfolio 2500-2700
Series 120 120 11/6/2026 360 360 $135,178 0.00500% 0.00000% Actual/360   14.01  
6Y37K3 2500 Westchester Avenue                   Fee Simple 14.02   6Y37K3 2700
Westchester Avenue                   Fee Simple 15 22 6Y7PF5 Alton Corporate
Plaza 120 119 10/6/2026 0 0 $61,244 0.00500% 0.02000% Actual/360 Fee Simple 16  
6Y36N8 Skypark Plaza Shopping Center 120 120 11/6/2026 0 0 $77,222 0.00500%
0.00000% Actual/360 Fee Simple 17   6YIXM7 Center For The Medical Arts 120 120
11/6/2026 360 360 $110,660 0.00500% 0.03000% Actual/360 Fee Simple 18 23, 24
4F0B20 Residence Inn and SpringHill Suites North Shore 120 112 3/6/2026 360 352
$122,235 0.00250% 0.00250% Actual/360   18.01   4F0B20 SpringHill Suites
Pittsburgh North Shore                   Fee Simple 18.02   4F0B20 Residence Inn
Pittsburgh North Shore                   Fee Simple 19   901QO9 David Holdings
Portfolio 120 120 11/6/2026 0 0 $68,812 0.00500% 0.00000% Actual/360   19.01  
901QO9 Sprouts Culver City                   Fee Simple 19.02   901QO9 Walgreens
San Antonio                   Fee Simple 19.03   901QO9 Petco Kansas City      
            Fee Simple 20 25 6Y0FB0 Holiday Inn Hollywood 120 120 11/6/2026 360
360 $74,653 0.00500% 0.03000% Actual/360 Fee Simple 21 26 909PU9 Hyatt Place
Princeton 120 119 10/6/2026 360 359 $68,937 0.00500% 0.00000% Actual/360 Fee
Simple 22   6YSZU5 Michaels Distribution Center 120 120 11/6/2026 0 0 $37,092
0.00500% 0.04000% Actual/360 Fee Simple 23   6YGIQ9 Berkshire Hathaway 120 119
10/6/2026 360 360 $46,357 0.00500% 0.04000% Actual/360 Fee Simple 24 27 905W88
Bellevue Town Center 120 119 10/6/2026 360 360 $45,427 0.00500% 0.00000%
Actual/360 Fee Simple 25 28 901PT9 Crossroads Shopping Center 120 120 11/6/2026
360 360 $43,492 0.00250% 0.05000% Actual/360 Fee Simple 26   6Y7R71 Devon Self
Storage Charlotte 120 119 10/6/2026 360 359 $42,256 0.00500% 0.00000% Actual/360
Fee Simple 27   6YH672 Republic Place 120 120 11/6/2026 360 360 $41,126 0.00500%
0.00000% Actual/360 Fee Simple 28   90NYN4 3507 Ringsby Court 120 119 10/6/2026
360 360 $34,352 0.00500% 0.04000% Actual/360 Fee Simple 29   6YGIR7 Wesco
International 120 119 10/6/2026 360 360 $32,869 0.00500% 0.04000% Actual/360 Fee
Simple 30   6Y9LV0 Sabre Springs 120 120 11/6/2026 0 0 $20,436 0.00500% 0.00000%
Actual/360 Fee Simple 31   6YHH05 Airport Village 120 120 11/6/2026 360 360
$31,032 0.00500% 0.00000% Actual/360 Fee Simple 32   6Y2XJ9 Therma Tru Doors 120
120 11/6/2026 360 360 $16,808 0.00500% 0.04000% Actual/360 Fee Simple 33  
65G8A7 Michaels at Stoneridge Shopping Center 120 118 9/6/2026 300 298 $14,380
0.00500% 0.04000% Actual/360 Fee Simple

 



 

 

GS4 

Exhibit B - Mortgage Loan Schedule

 

Control Number Footnotes Loan Number Property Name Crossed Group Originator
Mortgage Loan Seller Carve-out Guarantor Letter of Credit Upfront RE Tax Reserve
($) Ongoing RE Tax Reserve ($) Upfront Insurance Reserve ($) Ongoing Insurance
Reserve ($) Upfront Replacement Reserve ($) 1 3, 4 6Y2XK6 AMA Plaza NAP GSMC
GSMC BCSP VII Investments, L.P. No $0 $0 $0 $0 $0 2 5, 6 6Y38V8 225 Bush Street
NAP GSCRE GSMC Kylli Inc. No $2,208,429 $162,477 $109,121 $15,589 $0 3 7, 8, 9,
10 9049V6 540 West Madison NAP GSMC GSMC Joseph Mizrachi and David Alcalay No
$1,243,392 $888,137 $356,002 $32,364 $0 4 10, 11, 12, 13 4F3745 U.S. Industrial
Portfolio NAP GSMC GSMC Michael W. Brennan, Robert G. Vanecko, Scott D.
McKibben, Samuel A. Mandarino, Allen Crosswell, Tod Greenwood and Troy MacMane
No $0 $0 $0 $0 $1,259,746 4.01   4F3745 Hannibal                     4.02  
4F3745 Kraco                     4.03   4F3745 New WinCup - Phoenix            
        4.04   4F3745 Worlds Finest Chocolates                     4.05   4F3745
SET - MI                     4.06   4F3745 Plaid - Decatur                    
4.07   4F3745 Oracle Packaging                     4.08   4F3745 TestAmerica -
West SAC                     4.09   4F3745 TestAmerica - Arvada                
    4.10   4F3745 Northwest Mailing Service                     4.11   4F3745
Lyons                     4.12   4F3745 Wilbert Plastics                    
4.13   4F3745 Angstrom Graphics                     4.14   4F3745 New WinCup -
Stone Mountain                     4.15   4F3745 Universal Pool - Armory        
            4.16   4F3745 Jade-Sterling - IL                     4.17   4F3745
Plaid - Norcross                     4.18   4F3745 Phillips and Temro          
          4.19   4F3745 TestAmerica - Savannah                     4.20   4F3745
Hover-Davis                     4.21   4F3745 Jade-Sterling - OH                
    4.22   4F3745 Fitz Aerospace                     4.23   4F3745 MVP
Charleston                     4.24   4F3745 Paragon Tech                    
4.25   4F3745 Aramsco and Bulls Eye                     4.26   4F3745
Shale-Inland                     4.27   4F3745 M.P. Pumps                    
4.28   4F3745 TestAmerica - Pensacola                     4.29   4F3745
Microfinish                     4.30   4F3745 MVP Mayfield                    
4.31   4F3745 Builders FirstSource                     4.32   4F3745 Banner    
                4.33   4F3745 SET - IN                     4.34   4F3745
Progressive Metal                     4.35   4F3745 Universal Pool - 166th      
              4.36   4F3745 SITEL                     4.37   4F3745 TestAmerica
- Tallahassee                     4.38   4F3745 Texas Die Casting              
      4.39   4F3745 TestAmerica - Corpus Christi                     5   9067L5
Quad at Whittier NAP GSMC GSMC Terramar Retail Centers, LLC Yes $0 $0 $0 $0 $0 6
10, 14 9049W4 Simon Premium Outlets NAP GSMC GSMC Simon Property Group, L.P. No
$0 $0 $0 $0 $0 6.01   9049W4 Queenstown Premium Outlets                     6.02
  9049W4 Pismo Beach Premium Outlets                     7   6Y3720 Westchester
Office Portfolio 700 Series NAP GSMC GSMC Normandy Real Estate Fund II, LP No
$541,000 $335,796 $0 $0 $0 7.01   6Y3720 709 Westchester Avenue                
    7.02   6Y3720 777 Westchester Avenue                     7.03   6Y3720 701
Westchester Avenue                     7.04   6Y3720 711 Westchester Avenue    
                7.05   6Y3720 707 Westchester Avenue                     8  
651QH5 Iron Mountain National Industrial NAP GSMC GSMC NAP No $0 $0 $0 $0 $0
8.01   651QH5 1800 Columbian Club Drive                     8.02   651QH5 11333
East 53rd Avenue                     8.03   651QH5 600 Burning Tree Road        
            8.04   651QH5 1202 Avenue R                     8.05   651QH5 2955
South 18th Place                     8.06   651QH5 1760 North Saint Thomas
Circle                     8.07   651QH5 1915 South Grand Avenue                
    8.08   651QH5 4449 South 36th Street                     8.09   651QH5 13425
Branch View Lane                     8.1   651QH5 2000 Robotics Place          
          8.11   651QH5 1819 South Lamar Street                     8.12  
651QH5 5151 East 46th Avenue                     8.13   651QH5 1510 Capital
Parkway                     8.14   651QH5 1905 John Connally Drive              
      8.15   651QH5 1520 Capital Parkway                     8.16   651QH5 3576
North Moline Street                     9 15 4W04K9 Hamilton Place NAP GSMC GSMC
CBL & Associates Limited Partnership No $1,130,254 $226,051 $0 $0 $0 10   90OMK1
Village Square NAP GSMC GSMC L&M Associates No $119,272 $119,272 $0 $0 $0 11 16
6YH5H1 Hilton Garden Inn Old Town NAP GSMC GSMC Mayur B. Patel No $176,060
$37,552 $0 $0 $0 12 17 9O3YF5 Poipu Shopping Village NAP GSMC GSMC Patrick L.
Beach and Russell Geyser No $61,932 $9,113 $17,515 $8,758 $26,657 13 18, 19, 20,
21 7QV1V0 Embassy Suites Portland Airport NAP GSMC GSMC Atrium Leveraged Loan
Fund, LLC No $389,616 $43,291 $0 $0 $0 14   6Y37K3 Westchester Office Portfolio
2500-2700 Series NAP GSMC GSMC Normandy Real Estate Fund II, LP No $229,000
$68,834 $0 $0 $0 14.01   6Y37K3 2500 Westchester Avenue                    
14.02   6Y37K3 2700 Westchester Avenue                     15 22 6Y7PF5 Alton
Corporate Plaza NAP GSMC GSMC DataCore Fund L.P. No $0 $0 $0 $0 $0 16   6Y36N8
Skypark Plaza Shopping Center NAP GSMC GSMC Kenneth P. Slaught, Richard L.
Ridgway, Ray Thomas, Helen A. Williams, Norman A. Slaught and Claire Slaught No
$110,937 $19,140 $0 $0 $0 17   6YIXM7 Center For The Medical Arts NAP GSMC GSMC
Peter P. Boinis and Peter P. Boinis, as Trustee of the Peter P. Boinis Revocable
Trust u/a/d May 6, 2016 No $0 $15,728 $48,365 $8,061 $0 18 23, 24 4F0B20
Residence Inn and SpringHill Suites North Shore NAP GSMC GSMC Shen Xiao No $0
$76,003 $0 $0 $0 18.01   4F0B20 SpringHill Suites Pittsburgh North Shore        
            18.02   4F0B20 Residence Inn Pittsburgh North Shore                
    19   901QO9 David Holdings Portfolio NAP GSMC GSMC Angie David No $0 $0 $0
$0 $0 19.01   901QO9 Sprouts Culver City                     19.02   901QO9
Walgreens San Antonio                     19.03   901QO9 Petco Kansas City      
              20 25 6Y0FB0 Holiday Inn Hollywood NAP GSMC GSMC Robert C. Bush
and Thomas P. Prince No $307,776 $21,373 $0 $0 $0 21 26 909PU9 Hyatt Place
Princeton NAP GSMC GSMC Alan Landis No $23,147 $23,147 $10,474 $5,237 $0 22  
6YSZU5 Michaels Distribution Center NAP GSMC GSMC Milestone Properties, LLC No
$0 $0 $2,234 $372 $0 23   6YGIQ9 Berkshire Hathaway NAP GSMC GSMC George Hicker,
Robert Wenrich and Gordon M. Mapes No $0 $0 $0 $0 $0 24 27 905W88 Bellevue Town
Center NAP GSMC GSMC John I. Silverman No $46,419 $11,605 $0 $0 $100,000 25 28
901PT9 Crossroads Shopping Center NAP GSMC GSMC David L. Johnson No $117,071
$9,756 $8,154 $3,571 $0 26   6Y7R71 Devon Self Storage Charlotte NAP GSMC GSMC
Brian T. O’Neill, Blake R. O’Neill, Shannon L. Stubblefield No $3,933 $3,933 $0
$0 $0 27   6YH672 Republic Place NAP GSMC GSMC John Timothy Campbell, Kimberly
Lim Marcelis and Anthony Lim No $0 $11,806 $4,974 $2,487 $0 28   90NYN4 3507
Ringsby Court NAP GSMC GSMC Kyle Zeppelin, Morton Zeppelin, Douglas Decker and
Timothy White No $73,359 $14,907 $0 $0 $0 29   6YGIR7 Wesco International NAP
GSMC GSMC George Hicker, Robert Wenrich and Gordon M. Mapes Yes $0 $0 $0 $0 $0
30   6Y9LV0 Sabre Springs NAP GSMC GSMC John C. Collins No $0 $0 $0 $0 $0 31  
6YHH05 Airport Village NAP GSMC GSMC Mike M. Nassimi No $17,041 $8,520 $0 $0 $0
32   6Y2XJ9 Therma Tru Doors NAP GSMC GSMC George Hicker, Robert Wenrich and
Gordon M. Mapes No $3,425 $3,425 $0 $0 $0 33   65G8A7 Michaels at Stoneridge
Shopping Center NAP GSMC GSMC Ronald B. Russ, Jeffrey S. Gould No $0 $0 $0 $0 $0

 



 

 

GS4 

Exhibit B - Mortgage Loan Schedule

 

Control Number Footnotes Loan Number Property Name Ongoing Replacement Reserve
($) Replacement Reserve Caps ($) Upfront TI/LC Reserve ($) Ongoing TI/LC Reserve
($) TI/LC Caps ($) Upfront Debt Service Reserve ($) Ongoing Debt Service Reserve
($) Upfront Deferred Maintenance Reserve ($) Ongoing Deferred Maintenance
Reserve ($) Upfront Environmental Reserve ($) 1 3, 4 6Y2XK6 AMA Plaza $0 $0 $0
$0 $0 $0 $0 $0 $0 $0 2 5, 6 6Y38V8 225 Bush Street $11,987 $0 $0 $95,894 $0 $0
$0 $0 $0 $0 3 7, 8, 9, 10 9049V6 540 West Madison $0 $0 $0 $0 $0 $0 $0 $0 $0 $0
4 10, 11, 12, 13 4F3745 U.S. Industrial Portfolio $0 $1,259,746 $3,000,000 $0
$4,500,000 $0 $0 $0 $0 $0 4.01   4F3745 Hannibal                     4.02  
4F3745 Kraco                     4.03   4F3745 New WinCup - Phoenix            
        4.04   4F3745 Worlds Finest Chocolates                     4.05   4F3745
SET - MI                     4.06   4F3745 Plaid - Decatur                    
4.07   4F3745 Oracle Packaging                     4.08   4F3745 TestAmerica -
West SAC                     4.09   4F3745 TestAmerica - Arvada                
    4.10   4F3745 Northwest Mailing Service                     4.11   4F3745
Lyons                     4.12   4F3745 Wilbert Plastics                    
4.13   4F3745 Angstrom Graphics                     4.14   4F3745 New WinCup -
Stone Mountain                     4.15   4F3745 Universal Pool - Armory        
            4.16   4F3745 Jade-Sterling - IL                     4.17   4F3745
Plaid - Norcross                     4.18   4F3745 Phillips and Temro          
          4.19   4F3745 TestAmerica - Savannah                     4.20   4F3745
Hover-Davis                     4.21   4F3745 Jade-Sterling - OH                
    4.22   4F3745 Fitz Aerospace                     4.23   4F3745 MVP
Charleston                     4.24   4F3745 Paragon Tech                    
4.25   4F3745 Aramsco and Bulls Eye                     4.26   4F3745
Shale-Inland                     4.27   4F3745 M.P. Pumps                    
4.28   4F3745 TestAmerica - Pensacola                     4.29   4F3745
Microfinish                     4.30   4F3745 MVP Mayfield                    
4.31   4F3745 Builders FirstSource                     4.32   4F3745 Banner    
                4.33   4F3745 SET - IN                     4.34   4F3745
Progressive Metal                     4.35   4F3745 Universal Pool - 166th      
              4.36   4F3745 SITEL                     4.37   4F3745 TestAmerica
- Tallahassee                     4.38   4F3745 Texas Die Casting              
      4.39   4F3745 TestAmerica - Corpus Christi                     5   9067L5
Quad at Whittier $0 $0 $0 $0 $0 $0 $0 $363,000 $0 $0 6 10, 14 9049W4 Simon
Premium Outlets $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 6.01   9049W4 Queenstown Premium
Outlets                     6.02   9049W4 Pismo Beach Premium Outlets          
          7   6Y3720 Westchester Office Portfolio 700 Series $19,820 $0 $0
$110,110 $2,642,636 $0 $0 $0 $0 $0 7.01   6Y3720 709 Westchester Avenue        
            7.02   6Y3720 777 Westchester Avenue                     7.03  
6Y3720 701 Westchester Avenue                     7.04   6Y3720 711 Westchester
Avenue                     7.05   6Y3720 707 Westchester Avenue                
    8   651QH5 Iron Mountain National Industrial $0 $0 $0 $0 $0 $0 $0 $0 $0 $0
8.01   651QH5 1800 Columbian Club Drive                     8.02   651QH5 11333
East 53rd Avenue                     8.03   651QH5 600 Burning Tree Road        
            8.04   651QH5 1202 Avenue R                     8.05   651QH5 2955
South 18th Place                     8.06   651QH5 1760 North Saint Thomas
Circle                     8.07   651QH5 1915 South Grand Avenue                
    8.08   651QH5 4449 South 36th Street                     8.09   651QH5 13425
Branch View Lane                     8.1   651QH5 2000 Robotics Place          
          8.11   651QH5 1819 South Lamar Street                     8.12  
651QH5 5151 East 46th Avenue                     8.13   651QH5 1510 Capital
Parkway                     8.14   651QH5 1905 John Connally Drive              
      8.15   651QH5 1520 Capital Parkway                     8.16   651QH5 3576
North Moline Street                     9 15 4W04K9 Hamilton Place $13,686
$328,474 $0 $32,587 $782,082 $0 $0 $0 $0 $0 10   90OMK1 Village Square $6,548
$250,000 $360,000 $24,553 $900,000 $0 $0 $0 $0 $0 11 16 6YH5H1 Hilton Garden Inn
Old Town $35,278 $0 $0 $0 $0 $0 $0 $0 $0 $0 12 17 9O3YF5 Poipu Shopping Village
$702 $0 $0 $5,261 $315,675 $0 $0 $47,100 $0 $0 13 18, 19, 20, 21 7QV1V0 Embassy
Suites Portland Airport $26,056 $0 $0 $0 $0 $0 $0 $0 $0 $0 14   6Y37K3
Westchester Office Portfolio 2500-2700 Series $6,062 $0 $0 $48,494 $1,163,856 $0
$0 $0 $0 $0 14.01   6Y37K3 2500 Westchester Avenue                     14.02  
6Y37K3 2700 Westchester Avenue                     15 22 6Y7PF5 Alton Corporate
Plaza $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 16   6Y36N8 Skypark Plaza Shopping Center
$3,109 $0 $0 $10,417 $375,000 $0 $0 $0 $0 $0 17   6YIXM7 Center For The Medical
Arts $1,746 $0 $0 $7,934 $380,836 $0 $0 $0 $0 $0 18 23, 24 4F0B20 Residence Inn
and SpringHill Suites North Shore $63,396 $0 $0 $0 $0 $0 $0 $0 $0 $0 18.01  
4F0B20 SpringHill Suites Pittsburgh North Shore                     18.02  
4F0B20 Residence Inn Pittsburgh North Shore                     19   901QO9
David Holdings Portfolio $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 19.01   901QO9 Sprouts
Culver City                     19.02   901QO9 Walgreens San Antonio            
        19.03   901QO9 Petco Kansas City                     20 25 6Y0FB0
Holiday Inn Hollywood $21,345 $0 $0 $0 $0 $0 $0 $0 $0 $0 21 26 909PU9 Hyatt
Place Princeton $17,054 $0 $0 $0 $0 $0 $0 $0 $0 $0 22   6YSZU5 Michaels
Distribution Center $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 23   6YGIQ9 Berkshire Hathaway
$0 $0 $0 $0 $0 $0 $0 $0 $0 $0 24 27 905W88 Bellevue Town Center $0 $45,000
$200,000 $0 $200,000 $0 $0 $0 $0 $0 25 28 901PT9 Crossroads Shopping Center
$1,664 $0 $250,000 $0 $200,000 $0 $0 $28,105 $0 $0 26   6Y7R71 Devon Self
Storage Charlotte $1,158 $41,620 $0 $0 $0 $0 $0 $104,885 $0 $0 27   6YH672
Republic Place $1,713 $0 $200,000 $8,157 $391,556 $0 $0 $121,781 $0 $0 28  
90NYN4 3507 Ringsby Court $1,055 $0 $0 $3,598 $129,515 $0 $0 $0 $0 $0 29  
6YGIR7 Wesco International $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 30   6Y9LV0 Sabre
Springs $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 31   6YHH05 Airport Village $1,176 $0 $0
$2,939 $70,531 $0 $0 $0 $0 $0 32   6Y2XJ9 Therma Tru Doors $0 $0 $0 $0 $0 $0 $0
$0 $0 $0 33   65G8A7 Michaels at Stoneridge Shopping Center $554 $0 $0 $0 $0 $0
$0 $0 $0 $0

 



 

 

GS4 

Exhibit B - Mortgage Loan Schedule

 

Control Number Footnotes Loan Number Property Name Ongoing Environmental Reserve
($) Upfront Other Reserve ($) Ongoing Other Reserve ($) Other Reserve
Description Grace Period- Default Grace Period- Late Fee Cash Management Lockbox
General Property Type Prepayment Provision (2) Interest Accrual Method  Rooms,
Sq Ft Unit Description 1 3, 4 6Y2XK6 AMA Plaza $0 $5,954,009 $0 Unfunded
Obligations Reserve 0 0 Springing Hard Office Lockout/25_Defeasance/30_0%/5
Actual/360                                1,119,503 SF 2 5, 6 6Y38V8 225 Bush
Street $0 $0 $0   0 0 In Place Hard Office Lockout/24_Defeasance/23_0%/13
Actual/360                                   575,363 SF 3 7, 8, 9, 10 9049V6 540
West Madison $0 $40,566,832 $0 Unfunded Obligations Reserve ($23,258,542), Free
Rent Reserve ($17,308,290) 0 0 In Place Hard Office
Lockout/26_Defeasance/90_0%/4 Actual/360
                               1,098,633 SF 4 10, 11, 12, 13 4F3745 U.S.
Industrial Portfolio $0 $5,816,966 $0 Plaid Expansion Construction Reserve 0 3
Springing Hard   Lockout/26_Defeasance/90_0%/4 Actual/360
                               6,298,728 SF 4.01   4F3745 Hannibal              
  Industrial                                       429,122 SF 4.02   4F3745
Kraco                 Industrial                                       364,440
SF 4.03   4F3745 New WinCup - Phoenix                 Industrial    
                                  322,070 SF 4.04   4F3745 Worlds Finest
Chocolates                 Industrial    
                                  434,252 SF 4.05   4F3745 SET - MI            
    Industrial                                       284,351 SF 4.06   4F3745
Plaid - Decatur                 Industrial    
                                  282,514 SF 4.07   4F3745 Oracle Packaging    
            Industrial                                       437,911 SF 4.08  
4F3745 TestAmerica - West SAC                 Industrial    
                                    66,203 SF 4.09   4F3745 TestAmerica - Arvada
                Industrial                                         57,966 SF
4.10   4F3745 Northwest Mailing Service                 Industrial    
                                  228,032 SF 4.11   4F3745 Lyons                
Industrial                                       172,758 SF 4.12   4F3745
Wilbert Plastics                 Industrial    
                                  257,086 SF 4.13   4F3745 Angstrom Graphics    
            Industrial                                       231,505 SF 4.14  
4F3745 New WinCup - Stone Mountain                 Industrial    
                                  220,380 SF 4.15   4F3745 Universal Pool -
Armory                 Industrial                                       240,255
SF 4.16   4F3745 Jade-Sterling - IL                 Industrial    
                                  215,389 SF 4.17   4F3745 Plaid - Norcross    
            Industrial                                         71,620 SF 4.18  
4F3745 Phillips and Temro                 Industrial    
                                  101,680 SF 4.19   4F3745 TestAmerica -
Savannah                 Industrial    
                                    54,284 SF 4.20   4F3745 Hover-Davis        
        Industrial                                         66,100 SF 4.21  
4F3745 Jade-Sterling - OH                 Industrial    
                                  174,511 SF 4.22   4F3745 Fitz Aerospace      
          Industrial                                       129,000 SF 4.23  
4F3745 MVP Charleston                 Industrial    
                                  108,000 SF 4.24   4F3745 Paragon Tech        
        Industrial                                         88,857 SF 4.25  
4F3745 Aramsco and Bulls Eye                 Industrial    
                                    99,783 SF 4.26   4F3745 Shale-Inland        
        Industrial                                       193,789 SF 4.27  
4F3745 M.P. Pumps                 Industrial    
                                    81,769 SF 4.28   4F3745 TestAmerica -
Pensacola                 Industrial    
                                    21,911 SF 4.29   4F3745 Microfinish        
        Industrial                                       144,786 SF 4.30  
4F3745 MVP Mayfield                 Industrial    
                                  101,244 SF 4.31   4F3745 Builders FirstSource
                Industrial                                       116,897 SF 4.32
  4F3745 Banner                 Industrial    
                                    58,450 SF 4.33   4F3745 SET - IN            
    Industrial                                       117,376 SF 4.34   4F3745
Progressive Metal                 Industrial    
                                    58,250 SF 4.35   4F3745 Universal Pool -
166th                 Industrial                                       109,814
SF 4.36   4F3745 SITEL                 Industrial    
                                    46,812 SF 4.37   4F3745 TestAmerica -
Tallahassee                 Industrial    
                                    16,500 SF 4.38   4F3745 Texas Die Casting  
              Industrial                                         78,177 SF 4.39
  4F3745 TestAmerica - Corpus Christi                 Industrial    
                                    14,884 SF 5   9067L5 Quad at Whittier $0
$4,507,426 $0 Michael’s Reserve ($3,720,000), Marshalls Reserve ($187,034.27),
Unfunded Obligations Reserve ($600,392) 0 5 days grace, one time during the term
of the loan, other than the payment due on the Maturity Date Springing Hard
Retail Lockout/24_Defeasance/92_0%/4 Actual/360
                                  433,553 SF 6 10, 14 9049W4 Simon Premium
Outlets $0 $0 $0   0 0 Springing Hard   Lockout/26_Defeasance/87_0%/7 Actual/360
                                  436,987 SF 6.01   9049W4 Queenstown Premium
Outlets                 Retail                                       289,571 SF
6.02   9049W4 Pismo Beach Premium Outlets                 Retail    
                                  147,416 SF 7   6Y3720 Westchester Office
Portfolio 700 Series $0 $5,885,391 $0 Unfunded Obligations Reserve
($4,788,965.18), Free Rent Reserve ($1,096,426) 0 0 In Place Hard  
Lockout/24_Defeasance/92_0%/4 Actual/360
                                  671,330 SF 7.01   6Y3720 709 Westchester
Avenue                 Office                                       125,953 SF
7.02   6Y3720 777 Westchester Avenue                 Office    
                                  124,108 SF 7.03   6Y3720 701 Westchester
Avenue                 Office                                       162,613 SF
7.04   6Y3720 711 Westchester Avenue                 Office    
                                  116,799 SF 7.05   6Y3720 707 Westchester
Avenue                 Office                                       141,857 SF 8
  651QH5 Iron Mountain National Industrial $0 $0 $0   0 0 In Place Hard  
Lockout/24_Defeasance/89_0%/7 Actual/360
                               1,590,565 SF 8.01   651QH5 1800 Columbian Club
Drive                 Industrial                                       288,776
SF 8.02   651QH5 11333 East 53rd Avenue                 Industrial    
                                  205,121 SF 8.03   651QH5 600 Burning Tree Road
                Industrial                                         67,995 SF
8.04   651QH5 1202 Avenue R                 Industrial    
                                  175,716 SF 8.05   651QH5 2955 South 18th Place
                Industrial                                         76,210 SF
8.06   651QH5 1760 North Saint Thomas Circle                 Industrial    
                                    46,878 SF 8.07   651QH5 1915 South Grand
Avenue                 Industrial                                         43,925
SF 8.08   651QH5 4449 South 36th Street                 Industrial    
                                    79,059 SF 8.09   651QH5 13425 Branch View
Lane                 Industrial                                       121,579 SF
8.1   651QH5 2000 Robotics Place                 Industrial    
                                  101,289 SF 8.11   651QH5 1819 South Lamar
Street                 Industrial                                       102,881
SF 8.12   651QH5 5151 East 46th Avenue                 Industrial    
                                    59,678 SF 8.13   651QH5 1510 Capital Parkway
                Industrial                                         65,000 SF
8.14   651QH5 1905 John Connally Drive                 Industrial    
                                    63,629 SF 8.15   651QH5 1520 Capital Parkway
                Industrial                                         52,829 SF
8.16   651QH5 3576 North Moline Street                 Industrial    
                                    40,000 SF 9 15 4W04K9 Hamilton Place $0 $0
$0   0 0 Springing Hard Retail Lockout/11_>YM or 1%/105_0%/4 30/360
                                  391,041 SF 10   90OMK1 Village Square $0 $0 $0
  0 0 In Place Hard Retail Lockout/25_Defeasance/90_0%/5 Actual/360
                                  392,854 SF 11 16 6YH5H1 Hilton Garden Inn Old
Town $0 $0 $0   0 0 Springing Hard Hospitality Lockout/24_Defeasance/89_0%/7
Actual/360                                         179 Rooms 12 17 9O3YF5 Poipu
Shopping Village $0 $56,314 $56,314 Ground Lease Reserve 0 0 In Place Hard
Retail Lockout/24_Defeasance/92_0%/4 Actual/360
                                    42,090 SF 13 18, 19, 20, 21 7QV1V0 Embassy
Suites Portland Airport $0 $62,500 $275,000 Ground Lease Reserve ($62,500),
Monthly PIP Work Reserve ($275,000) 0 0 In Place Hard Hospitality Lockout/25_>YM
or 1%/88_0%/7 Actual/360                                         251 Rooms 14  
6Y37K3 Westchester Office Portfolio 2500-2700 Series $0 $1,017,561 $0 Unfunded
Obligations Reserve ($940,902.77), Free Rent Reserve ($76,658) 0 0 In Place Hard
  Lockout/24_Defeasance/92_0%/4 Actual/360
                                  291,265 SF 14.01   6Y37K3 2500 Westchester
Avenue                 Office                                       168,303 SF
14.02   6Y37K3 2700 Westchester Avenue                 Office    
                                  122,962 SF 15 22 6Y7PF5 Alton Corporate Plaza
$0 $2,752,845 $0 Unfunded General Contractor Obligation Reserve ($1,571,278.44),
Free Rent Reserve ($849,965.03), Outstanding TI/LC Reserve ($331,601.61) 0 0
Springing Hard Office Lockout/25_Defeasance/91_0%/4 Actual/360
                                  209,351 SF 16   6Y36N8 Skypark Plaza Shopping
Center $0 $8,985 $0 Unfunded Obligations Reserve 0 0 Springing Springing Retail
Lockout/24_Defeasance/92_0%/4 Actual/360
                                  186,553 SF 17   6YIXM7 Center For The Medical
Arts $0 $10,000 $0 Unfunded Obligations Reserve 0 0 Springing Springing Mixed
Use Lockout/24_Defeasance/92_0%/4 Actual/360
                                    95,209 SF 18 23, 24 4F0B20 Residence Inn and
SpringHill Suites North Shore $0 $4,180,000 $0 PIP Reserve ($2,140,000
SpringHill Suites, $2,040,000 Residence Inn) 0 0 Springing Hard  
Lockout/32_Defeasance/84_0%/4 Actual/360
                                        378 Rooms 18.01   4F0B20 SpringHill
Suites Pittsburgh North Shore                 Hospitality    
                                        198 Rooms 18.02   4F0B20 Residence Inn
Pittsburgh North Shore                 Hospitality    
                                        180 Rooms 19   901QO9 David Holdings
Portfolio $0 $0 $0   0 0 Springing Springing   Lockout/24_Defeasance/92_0%/4
Actual/360                                     59,826 SF 19.01   901QO9 Sprouts
Culver City                 Retail    
                                    32,873 SF 19.02   901QO9 Walgreens San
Antonio                 Retail                                         13,400 SF
19.03   901QO9 Petco Kansas City                 Retail    
                                    13,553 SF 20 25 6Y0FB0 Holiday Inn Hollywood
$0 $2,506,574 $0 PIP Reserve ($951,099.76), Façade Reserve ($1,555,474.08) 0 0
Springing Springing Hospitality Lockout/24_Defeasance/92_0%/4 Actual/360
                                        150 Rooms 21 26 909PU9 Hyatt Place
Princeton $0 $530,270 $0 PIP Reserve 0 0 Springing Hard Hospitality
Lockout/25_Defeasance/91_0%/4 Actual/360
                                        122 Rooms 22   6YSZU5 Michaels
Distribution Center $0 $0 $0   0 0 Springing Springing Industrial Lockout/24_>YM
or 1%/89_0%/7 Actual/360                                   506,153 SF 23  
6YGIQ9 Berkshire Hathaway $0 $0 $0   0 0 Springing Springing Industrial
Lockout/25_Defeasance/91_0%/4 Actual/360
                                  277,270 SF 24 27 905W88 Bellevue Town Center
$0 $0 $0   0 0 Springing Springing Retail Lockout/25_Defeasance/90_0%/5
Actual/360                                     74,270 SF 25 28 901PT9 Crossroads
Shopping Center $0 $153,990 $0 Unfunded Obligations Reserve ($100,000), Big
Bob’s Reserve ($53,989.86) 0 0 Springing Springing Retail
Lockout/24_Defeasance/92_0%/4 Actual/360
                                  100,654 SF 26   6Y7R71 Devon Self Storage
Charlotte $0 $0 $0   0 0 None None Self Storage Lockout/25_Defeasance/88_0%/7
Actual/360                                     92,648 SF 27   6YH672 Republic
Place $0 $545,893 $0 Elevator Reserve ($500,000), Unfunded Obligations ($45,893)
0 0 In Place Hard Office Lockout/24_Defeasance/92_0%/4 Actual/360
                                    97,889 SF 28   90NYN4 3507 Ringsby Court $0
$0 $0   0 0 In Place Hard Office Lockout/25_Defeasance/91_0%/4 Actual/360
                                    28,781 SF 29   6YGIR7 Wesco International $0
$0 $0   0 0 Springing Springing Industrial Lockout/25_Defeasance/91_0%/4
Actual/360                                   135,617 SF 30   6Y9LV0 Sabre
Springs $0 $30,000 $0 Unfunded Obligations Reserve 0 0 Springing Springing
Retail Lockout/24_Defeasance/92_0%/4 Actual/360
                                    33,773 SF 31   6YHH05 Airport Village $0 $0
$0   0 0 Springing Hard Retail Lockout/24_Defeasance/92_0%/4 Actual/360
                                    70,532 SF 32   6Y2XJ9 Therma Tru Doors $0
$745,714 $0 Unfunded Obligations Account 0 0 Springing Springing Industrial
Lockout/24_Defeasance/92_0%/4 Actual/360
                                  347,517 SF 33   65G8A7 Michaels at Stoneridge
Shopping Center $0 $0 $0   0 0 Springing Springing Retail
Lockout/26_Defeasance/90_0%/4 Actual/360
                                    30,225 SF

 



 

 

GS4 

Exhibit B - Mortgage Loan Schedule

 

1 The monthly debt service shown for Mortgage Loans with a partial interest-only
period reflects the amount payable after the expiration of the interest-only
period. 2 The open period is inclusive of the Maturity Date. 3 The Cut-off Date
Principal Balance of $100,000,000 represents the note A-1 of a $304,000,000
whole loan evidenced by two senior pari passu notes, a subordinate note B with
an outstanding principal balance as of the Cut-off Date of $101,600,000, and a
subordinate note C with an outstanding principal balance as of the Cut-off Date
of $72,400,000. The note A-2, with an outstanding principal balance of
$30,000,000, is expected to be contributed to one or more future securitization
transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF
DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate principal balance of the AMA Plaza Senior Loans of $130,000,000. 4 The
lockout period will be at least 25 payment dates beginning with and including
the first payment date of November 6, 2016. For the purposes of this prospectus,
the assumed lockout period of 25 payment dates is based on the expected GSMS
2016-GS4 securitization closing date in November 2016. The actual lockout period
may be longer. 5 The Cut-off Date Principal Balance of $100,000,000 represents
the note A-1 of a $235,000,000 whole loan evidenced by two senior pari passu
notes and a subordinate note B with an outstanding principal balance as of the
Cut-off Date of $113,000,000. The note A-2, with an outstanding principal
balance of $22,000,000, is expected to be contributed to one or more future
securitization transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate principal balance of the 225 Bush Street Senior Loans of
$122,000,000. 6 The lockout period will be at least 24 payment dates beginning
with and including the first payment date of December 6, 2016. For the purposes
of this prospectus, the assumed lockout period of 24 payment dates is based on
the expected GSMS 2016-GS4 securitization closing date in November 2016. The
actual lockout period may be longer. 7 The Cut-off Date Principal Balance of
$75,292,000 represents the note A-2 of a $325,000,000 whole loan evidenced by
two senior pari passu notes, a subordinate note B with an outstanding principal
balance as of the Cut-off Date of $54,208,000, and a subordinate note C with an
outstanding principal balance as of the Cut-off Date of $108,500,000. The note
A-1, with an outstanding principal balance of $87,000,000, and the subordinate
note B, were contributed to the GSMS 2016-GS3 securitization transaction.
Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield
on Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow
and Loan Per Unit calculations are based on the aggregate principal balance of
the 540 West Madison Senior Loans of $162,292,000. 8 The Ongoing TI/LC Reserve,
commencing with the due date in September 2019, will equal $137,329. 9 Under the
terms of the Mortgage Loan documents, the first due date is November 6, 2016,
the maturity date is September 6, 2026 and the Original Interest-Only Period and
Original Term to Maturity are actually 119 months. However, due to the fact that
GSMC contributed an initial interest deposit amount to the GSMS 2016-GS3 issuing
entity to cover an amount that represents one-month’s interest that would have
accrued with respect to the Mortgage Loan at the Net Mortgage Rate with respect
to a October 2016 payment date, such Mortgage Loan is being treated as having a
First Due Date on October 6, 2016, and as having an Original Interest-Only
Period and Original Term to Maturity of 120 months. 10 The lockout period will
be at least 26 payment dates beginning with and including the first payment date
of October 6, 2016. For the purposes of this prospectus, the assumed lockout
period of 26 payment dates is based on the expected GSMS 2016-GS4 securitization
closing date in November 2016. The actual lockout period may be longer. 11 The
Cut-off Date Principal Balance of $74,939,052 represents the non-controlling
note A-2 of a $307,640,000 whole loan combination evidenced by four pari passu
notes. The companion loans are evidenced by controlling note A-1,
non-controlling note A-3 and non-controlling note A-4 with an aggregate
outstanding principal balance as of the Cut-off Date of $232,450,948. The
controlling note A-1 was contributed to the GSMS 2016-GS3 securitization
transaction. The non-controlling note A-3 and note A-4 are expected to be
contributed to one or more future securitization transactions. Cut-off Date LTV
Ratio, LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten
Net Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $307,390,000. 12
The U.S. Industrial Portfolio Whole Loan requires monthly debt service payments
of (i) $125,000 of principal plus (ii) the amount of interest accrued on the
outstanding principal balance of the mortgage loan during the related interest
accrual period. 13 The Ongoing TI/LC Reserve, commencing on September 1, 2021
(or earlier if funds on deposit therein are less than $1,500,000) will equal
$150,000 up to an amount equal to $4,500,000 until such time as funds on deposit
therein are less than $1,500,000, and on each due date thereafter, the borrower
will be required to resume monthly deposits in an amount equal to the lesser of
(x) $150,000 and (y) the amount necessary to cause the tenant improvements and
leasing commissions reserve account to contain funds equal to $1,500,000. 14 The
Cut-off Date Principal Balance of $66,788,798 represents the controlling note
A-1 of a $102,000,000 loan combination evidenced by two pari passu notes. The
companion loan, evidenced by non-controlling note A-2, with an outstanding
principal balance as of the Cut-off Date of $34,889,671 is expected to be
contributed to one or more future securitization transactions. Cut-off Date LTV
Ratio, LTV Ratio at Maturity, Underwritten NOI DSCR, Underwritten NCF DSCR, Debt
Yield on Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash
Flow and Loan Per Unit calculations are based on the aggregate Cut-off Date
Balance of $102,000,000. 15 The Cut-off Date Principal Balance of $41,714,341
represents the non-controlling note A-2 of a $107,000,000 whole loan evidenced
by two pari passu notes. The companion loan is evidenced by the controlling note
A-1 with an outstanding principal balance as of the Cut-off Date of $64,557,908,
which was contributed to the GSMS 2016-GS3 transaction. Cut-off Date LTV Ratio,
LTV Ratio at Maturity, Underwritten NOI DSCR, Underwritten NCF DSCR, Debt Yield
on Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow
and Loan Per Unit calculations are based on the aggregate Cut-off Date Balance
of $107,000,000. 16 The Ongoing Replacement Reserve is an FF&E reserve in an
amount equal to (i) $35,277.61 for the Due Dates occurring in December 2016
through November 2017 and (ii) thereafter the greater of (a) the monthly amount
required to be reserved pursuant to the Franchise Agreement for the replacement
of FF&E or (b) one-twelfth (1/12th) of 4% of the Operating Income of the
Property for the previous twelve (12) month period as determined on the
anniversary of the last day of the calendar month in October. 17 On or before
December 6, 2016, Borrower is required to deposit the amount of $2,842.73 into
the replacement reserve account. 18 The Cut-off Date Principal Balance of
$27,620,000 represents the non-controlling note A-2 of a $57,620,000 whole loan
combination evidenced by two pari passu notes. The companion loan, evidenced by
controlling note A-1, with an outstanding principal balance as of the Cut-off
Date of $30,000,000 was contributed to the GSMS 2016-GS3 securitization
transaction. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NOI
DSCR, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income,
Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are
based on the aggregate Cut-off Date Balance of $57,620,000. 19 The Ongoing
Replacement Reserve is an FF&E reserve in an amount equal to the greater of (i)
the aggregate amount of all deposits for replacements, if any, required to be
deposited by the borrower with franchisor or manager pursuant to the applicable
franchise agreement or management agreement (without duplication) and (ii) 4% of
gross income from operations for the property, for the calendar month that is
two calendar months prior to the calendar month of the payment date on which
such deposit is required. 20 On October 6, 2018 and on any business day
thereafter through the Maturity Date, the borrower may, at its option, prepay
the debt in whole or in part. No prepayment of all or any portion of the loan
may cause, give rise to a right to require, or otherwise result in, the release
of the lien of the mortgage on the Mortgaged Property. 21 Upon written request
from the borrower, within ten business days of such request, the lender is
required to transfer from the replacement reserve account amounts not to exceed
75% of the total amount of replacement reserve funds then deposited in the
replacement reserve account to the PIP reserve account. 22 Commencing on the
Anticipated Repayment Date, the interest rate increases to 3.0000% per annum
plus the greater of (i) the Interest Rate or (ii) the yield on the most recently
issued 10-year U.S. Treasury notes as of the Anticipated Repayment Date. 23 The
Cut-off Date Principal Balance of $21,813,458 represents the non-controlling
note A-2-2 of a $69,000,000 whole loan evidenced by three pari passu notes. The
companion loan is evidenced by the controlling note A-1 with an outstanding
principal balance as of the Cut-off Date of $24,788,020 and non-controlling note
A-2-1 with an outstanding principal balance as of the Cut-off Date of
$21,813,458. The controlling note A-1 was contributed to the GSMS 2016-GS2
transaction and the non-controlling note A-2-1 was contributed to the GSMS
2016-GS3 transaction. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NOI DSCR, Underwritten NCF DSCR, Debt Yield on Underwritten Net
Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $68,414,936. 24
The Ongoing Replacement Reserve is an FF&E reserve in an amount equal to (i) for
the Due Dates occurring in April 2016 through March 2017, $63,395.52 and (ii)
for each Due Date thereafter, an amount equal to the greater of (a) the monthly
amount required to be reserved pursuant to the franchise agreement for the
replacement of FF&E or (b) one-twelfth (1/12th) of 4% of the operating income of
the property for the previous twelve (12) month period as determined on the
anniversary of the last day of the calendar month in February. 25 The Ongoing
Replacement Reserve is an FF&E reserve in an amount equal to (i) $21,345.03 for
the Due Dates occurring in December 2016 through November 2017 and (ii)
thereafter the greater of (a) the monthly amount required to be reserved
pursuant to the franchise agreement for the replacement of FF&E or (b)
one-twelfth (1/12th) of 4% of the operating income of the property for the
previous twelve (12) month period as determined on the anniversary of the last
day of the calendar month in October. 26 The Ongoing Replacement Reserve is an
FF&E reserve in an amount equal to (i) $17,054.42 for the Payment Dates that
occur in November 2016 through October 2017 and (ii) thereafter the greater of
(a) the monthly amount required to be reserved pursuant to the franchise
agreement for the replacement of FF&E or (b) one-twelfth (1/12th) of 4% of the
operating income of the property for the previous twelve (12) month period as
determined on the anniversary of the last day of the calendar month in
September. 27 At origination, the borrower funded a $100,000 Upfront Replacement
Reserve. In the event that the replacement reserve falls below $45,000, the
borrower is required to fund an Ongoing Replacement Reserve in the monthly
amount of $1,237.83, subject to a cap of $45,000. 28 At origination, the
borrower funded a $250,000 Upfront TI/LC Reserve. In the event that the TI/LC
reserve falls below $200,000, the borrower is required to fund an Ongoing TI/LC
Reserve in the monthly amount of $4,166.67, subject to a cap of $200,000.

 





 

  

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

(1)Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan. Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note. At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment, or similar agreement, any Other Pooling and Servicing
Agreement with respect to a Non-Serviced Mortgage Loan and rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller has
full right and authority to sell, assign and transfer each Mortgage Loan, and
the assignment to Depositor constitutes a legal, valid and binding assignment of
such Mortgage Loan free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Mortgage Loan other than the
rights of the holder of a related Companion Loan pursuant to a Co-Lender
Agreement.

 

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Seller in connection
with the origination of the Mortgage

 

B-1

 

 

Loan, that would deny the Mortgagee the principal benefits intended to be
provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

(5)Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to the Issuing
Entity constitutes a legal, valid and binding assignment to the Issuing Entity.
Each related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
set forth on Exhibit C (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything in this representation to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of Uniform Commercial Code financing statements
is required in order to effect such perfection.

 



B-2

 

 

(6)Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Crossed Mortgage Loan Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clauses
(f) and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing).
Except as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement, the Seller has no knowledge of any mezzanine debt secured directly by
interests in the related Mortgagor.

 

(8)Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related

 



B-3

 

 

Mortgage). Subject to the Permitted Encumbrances and the Title Exceptions, each
related Assignment of Leases creates a valid first-priority collateral
assignment of, or a valid first-priority lien or security interest in, rents and
certain rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by the Standard Qualifications. The related Mortgage or related
Assignment of Leases, subject to applicable law, provides that, upon an event of
default under the Mortgage Loan, a receiver is permitted to be appointed for the
collection of rents or for the related Mortgagee to enter into possession to
collect the rents or for rents to be paid directly to the Mortgagee.

 

(9)UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10)Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off

 



B-4

 

 

Date have become delinquent in respect of each related Mortgaged Property have
been paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

(12)Condemnation. As of the date of origination and to the Seller’s knowledge as
of the Cut-off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

(13)Actions Concerning Mortgage Loan. As of the date of origination and to the
Seller’s knowledge as of the Cut-off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 

(14)Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.

 

(15)No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).

 

(16)Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s

 



B-5

 

 

Investors Service, Inc. or “A-” from Standard & Poor’s Ratings Services
(collectively the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (1) the original principal
balance of the Mortgage Loan and (2) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the Mortgagor and included in the Mortgaged Property (with no deduction
for physical depreciation), but, in any event, not less than the amount
necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.

 



B-6

 

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located
on or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

(18)No Encroachments. To the Seller’s knowledge based solely on surveys obtained
in connection with origination and the Mortgagee’s Title Policy (or, if such
policy is not yet issued, a pro forma title policy, a preliminary title policy
with escrow instructions or a “marked up” commitment) obtained in connection
with the origination of each Mortgage Loan, all material improvements that were
included for the purpose of determining the appraised value of the related
Mortgaged Property at the time of the origination of such Mortgage Loan are
within the boundaries of the related Mortgaged Property, except encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy. No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value

 



B-7

 

 

or current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy. No improvements encroach upon any
easements except for encroachments the removal of which would not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements were obtained under the Title Policy.

 

(19)No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller.

 

(20)REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Whole Loan) was
originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Whole Loan) on such date or (ii) at the Closing Date at least
equal to 80% of the adjusted issue price of the Mortgage Loan (or related Whole
Loan) on such date, provided that for purposes hereof, the fair market value of
the real property interest must first be reduced by (A) the amount of any lien
on the real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(b) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third party
credit enhancement within the meaning of Treasury Regulations Section
1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified” prior to
the Closing Date so as to result in a taxable exchange under Section 1001 of the
Code, it either (x) was modified as a result of the default or reasonably
foreseeable default of such Mortgage Loan or (y) satisfies the provisions of
either sub-clause (B)(a)(i) above (substituting the date of the last such
modification for the date the Mortgage Loan was originated) or sub-clause
(B)(a)(ii), including the proviso thereto. Any prepayment premium and yield
maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to originate, acquire and/or
hold (as applicable) the

 



B-8

 

 

Mortgage Note in the jurisdiction in which each related Mortgaged Property is
located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Mortgage Loan by the Trust.

 

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Whole Loan, as applicable) and as of the
Cut-off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor

 



B-9

 

 

made in violation of the Loan Documents; and (b) contains provisions providing
for recourse against the Mortgagor and guarantor (which is a natural person or
persons, or an entity distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis), for losses and damages sustained by reason of
Mortgagor’s (i) misappropriation of rents after the occurrence of an event of
default under the Mortgage Loan; (ii) misappropriation of (A) insurance proceeds
or condemnation awards or (B) security deposits or, alternatively, the failure
of any security deposits to be delivered to Mortgagee upon foreclosure or action
in lieu thereof (except to the extent applied in accordance with leases prior to
a Mortgage Loan event of default); (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Loan
Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).

 

(27)Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan (or related Whole Loan) outstanding after
the release, the Mortgagor is required to make a payment of principal in an
amount not less than the amount required by the REMIC Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if,

 

B-10

 

 

immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
is not equal to at least 80% of the remaining principal balance of the Mortgage
Loan (or related Whole Loan).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to the Seller’s knowledge, do not, as of
the Cut-off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor shall not be required to spend more than the
Terrorism Cap Amount on terrorism insurance coverage, and if the cost of
terrorism insurance exceeds the Terrorism Cap Amount, the Mortgagor is required
to purchase the maximum amount of terrorism insurance available with funds equal
to the Terrorism Cap Amount. The “Terrorism Cap Amount” is the specified
percentage (which is at least equal to 200%) of the amount of the insurance
premium that is payable at such time in respect of the property and business
interruption/rental loss insurance required under the related Loan Documents
(without

 



B-11

 

 

giving effect to the cost of terrorism and earthquake components of such
casualty and business interruption/rental loss insurance).

 

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) in this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement by reason of any mezzanine debt that existed at the origination of the
related Mortgage Loan, or future permitted mezzanine debt as set forth on an
exhibit to the applicable Mortgage Loan Purchase Agreement or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than (i) any Companion Loan of any
Mortgage Loan or any subordinate debt that existed at origination and is
permitted under the related Loan Documents, (ii) purchase money security
interests (iii) any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, as set forth on an exhibit to the
applicable Mortgage Loan Purchase Agreement or (iv) Permitted Encumbrances. The
Mortgage or other Loan Documents provide that to the extent any Rating Agency
fees are incurred in connection with the review of and consent to any transfer
or encumbrance, the Mortgagor is responsible for such payment along with all
other reasonable out-of-pocket fees and expenses incurred by the Mortgagee
relative to such transfer or encumbrance.

 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan Documents and the organizational documents of the Mortgagor with
respect to each Mortgage Loan with a Cut-off Date Principal Balance in excess of
$5 million provide that the Mortgagor is a Single-Purpose Entity, and each
Mortgage Loan with a Cut-off Date Principal Balance of $20 million or more has a
counsel’s opinion regarding non-consolidation of the Mortgagor. For this
purpose, a “Single-Purpose Entity” shall mean

 



B-12

 

 

an entity, other than an individual, whose organizational documents (or if the
Mortgage Loan has a Cut-off Date Principal Balance equal to $5 million or less,
its organizational documents or the related Loan Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the Mortgage Loans and prohibit it from engaging in any business unrelated to
such Mortgaged Property or Properties, and whose organizational documents
further provide, or which entity represented in the related Loan Documents,
substantially to the effect that it does not have any assets other than those
related to its interest in and operation of such Mortgaged Property or
Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 

(32)Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (A) 110%
of the allocated loan amount for the real property to be released and (B) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in
situations where default interest is imposed.

 



B-13

 

 

(34)Ground Leases. For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)            The Ground Lease or a memorandum regarding such Ground Lease has
been duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage. No material change in the terms of the Ground Lease had
occurred since the origination of the Mortgage Loan, except as reflected in any
written instruments which are included in the related Mortgage File;

 

(b)           The lessor under such Ground Lease has agreed in a writing
included in the related Mortgage File (or in such Ground Lease) that the Ground
Lease may not be amended or modified, or canceled or terminated by agreement of
lessor and lessee, without the prior written consent of the Mortgagee;

 

(c)            The Ground Lease has an original term (or an original term plus
one or more optional renewal terms, which, under all circumstances, may be
exercised, and will be enforceable, by either Mortgagor or the Mortgagee) that
extends not less than 20 years beyond the stated maturity of the related
Mortgage Loan, or 10 years past the stated maturity if such Mortgage Loan fully
amortizes by the stated maturity (or with respect to a Mortgage Loan that
accrues on an actual 360 basis, substantially amortizes);

 

(d)           The Ground Lease either (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances or
(ii) is subject to a subordination, non-disturbance and attornment agreement to
which the Mortgagee on the lessor’s fee interest in the Mortgaged Property is
subject;

 

(e)            The Ground Lease does not place commercially unreasonably
restrictions on the identity of the Mortgagee and the Ground Lease is assignable
to the holder of the Mortgage Loan and its successors and assigns without the
consent of the lessor

 

B-14

 

 

thereunder (provided that proper notice is delivered to the extent required in
accordance with the Ground Lease), and in the event it is so assigned, it is
further assignable by the holder of the Mortgage Loan and its successors and
assigns without the consent of (but with prior notice to) the lessor;

 

(f)            The Seller has not received any written notice of material
default under or notice of termination of such Ground Lease. To the Seller’s
knowledge, there is no material default under such Ground Lease and no condition
that, but for the passage of time or giving of notice, would result in a
material default under the terms of such Ground Lease and to the Seller’s
knowledge, such Ground Lease is in full force and effect as of the Closing Date;

 

(g)           The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;

 

(h)           The Mortgagee is permitted a reasonable opportunity (including,
where necessary, sufficient time to gain possession of the interest of the
lessee under the Ground Lease through legal proceedings) to cure any default
under the Ground Lease which is curable after the Mortgagee’s receipt of notice
of any default before the lessor may terminate the Ground Lease;

 

(i)             The Ground Lease does not impose any restrictions on subletting
that would be viewed as commercially unreasonable by a prudent commercial
mortgage lender;

 

(j)             Under the terms of the Ground Lease, an estoppel or other
agreement received from the ground lessor and the related Mortgage (taken
together), any related insurance proceeds or the portion of the condemnation
award allocable to the ground lessee’s interest (other than (i) de minimis
amounts for minor casualties or (ii) in respect of a total or substantially
total loss or taking as addressed in subpart (k)) will be applied either to the
repair or to restoration of all or part of the related Mortgaged Property with
(so long as such proceeds are in excess of the threshold amount specified in the
related Loan Documents) the Mortgagee or a trustee appointed by it having the
right to hold and disburse such proceeds as repair or restoration progresses, or
to the payment of the outstanding principal balance of the Mortgage Loan,
together with any accrued interest;

 

(k)           In the case of a total or substantially total taking or loss,
under the terms of the Ground Lease, an estoppel or other agreement and the
related Mortgage (taken together), any related insurance proceeds, or portion of
the condemnation award allocable to the ground lessee’s interest in respect of a
total or substantially total loss or taking of the related Mortgaged Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest; and

 



B-15

 

 

(l)             Provided that the Mortgagee cures any defaults which are
susceptible to being cured, the ground lessor has agreed to enter into a new
lease with the Mortgagee upon termination of the Ground Lease for any reason,
including rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Whole Loan, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 

(37)No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date. To the Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Mortgage Loan
documents.

 

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan (or
the related Whole Loan, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United

 



B-16

 

 

States of America, the District of Columbia or the Commonwealth of Puerto Rico.
Except with respect to any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, no Mortgage Loan has a Mortgagor
that is an affiliate of another Mortgagor under another Mortgage Loan.

 

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or (ii)
if the existence of an Environmental Condition or need for further investigation
was indicated in any such ESA, then at least one of the following statements is
true: (A) an amount reasonably estimated by a reputable environmental consultant
to be sufficient to cover the estimated cost to cure any material noncompliance
with applicable Environmental Laws or the Environmental Condition has been
escrowed by the related Mortgagor and is held or controlled by the related
Mortgagee; (B) if the only Environmental Condition relates to the presence of
asbestos-containing materials, radon in indoor air, lead based paint or lead in
drinking water, the only recommended action in the ESA is the institution of
such a plan, an operations or maintenance plan has been required to be
instituted by the related Mortgagor that, based on the ESA, can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the environmental issue affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed” or a
reputable environmental consultant has concluded that no further action is
required); (D) an environmental policy or a lender’s pollution legal liability
insurance policy meeting the requirements set forth below that covers liability
for the identified circumstance or condition was obtained from an insurer rated
no less than “A-” (or the equivalent) by Moody’s Investors Service, Inc.,
Standard & Poor’s Ratings Services and/or Fitch Ratings, Inc.; (E) a party not
related to the Mortgagor was identified as the responsible party for such
condition or circumstance and such responsible party has financial resources
reasonably estimated to be adequate to address the situation; or (F) a party
related to the Mortgagor having financial resources reasonably estimated to be
adequate to address the situation is required to take action. To the Seller’s
knowledge, except as set forth in the ESA, there is no Environmental Condition
(as such term is defined in ASTM E1527-05 or its successor) at the related
Mortgaged Property.

 

(41)Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date. The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the

 



B-17

 

 

security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan. Each appraiser has represented in such
appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation. Each
appraisal contains a statement, or is accompanied by a letter from the
appraiser, to the effect that the appraisal was performed in accordance with the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as in effect on the date such Mortgage Loan was originated.

 

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule attached as an exhibit to the
related Mortgage Loan Purchase Agreement is true and correct in all material
respects as of the Cut-off Date and contains all information required by the
Pooling and Servicing Agreement to be contained in the Mortgage Loan Schedule.

 

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Whole Loan no Mortgage Loan is cross-collateralized or cross-defaulted with
any other mortgage loan that is outside the Mortgage Pool, except as set forth
on Exhibit C.

 

(44)Advance of Funds by the Seller. After origination, no advance of funds has
been made by the Seller to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Seller’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 



B-18

 

 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt

 

Loan # Mortgage Loan 3 540 West Madison

 

 B-30-1-1

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt

 

Loan # Mortgage Loan 2 225 Bush Street

 

 B-30-2-1

 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans

 

None.

 

 B-30-3-1

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

          (5) Lien; Valid Assignment   Center For The Medical Arts
(Loan No. 17)   The tenant doing business as “Walgreens” has a right of first
refusal related to the sale of its leased premises. The related right does not
apply in the context of a foreclosure, deed-in-lieu or other exercise of
remedies under the Mortgage Loan documents.           (5) Lien; Valid Assignment
  Michaels Distribution Center
(Loan No. 22)  

The tenant doing business as “Michaels” has a right of first refusal in
conjunction with the sale of the Mortgaged Property pursuant to the terms of its
lease. The related rights are not applicable in the context of a foreclosure or
other transfer of the Mortgaged Property pursuant to the exercise of remedies
under the related loan documents, and in the event such tenant exercises its
right of first refusal, its interest of the Mortgaged Property following such
purchase would remain subject to the Mortgage Loan.

 

The tenant doing business as “Michaels” has an option to purchase the Mortgaged
Property in conjunction with certain casualty and condemnation events pursuant
to the terms of its lease. The exercise of such purchase option is subject to
the lender’s consent.

          (6) Permitted Liens; Title Insurance   Center For The Medical Arts
(Loan No. 17)   See exceptions to Representations and Warranties #5 above.      
    (6) Permitted Liens; Title Insurance   Michaels Distribution Center
(Loan No. 22)   See exceptions to Representations and Warranties #5 above.      
    (11) Taxes and Assessments   Iron Mountain National Industrial
(Loan No. 8)   The tenant under unitary lease, Iron Mountain Information
Management, LLC, pays the taxes directly to the taxing authority.           (11)
Taxes and Assessments   Center For The Medical Arts
(Loan No. 17)   The tenant doing business as “Walgreens” pays the taxes
attributable to the separate tax parcel on which its leased premises are
located.           (13) Actions Concerning Mortgage Loan   Embassy Suites
Portland Airport
(Loan No. 13)   There is ongoing litigation between affiliates of the Mortgagor
and the JQH Trust (which has filed for bankruptcy) relating to a portfolio of
assets once jointly owned by such trust and such affiliates, which portfolio
included each related Mortgaged Property. Neither the related Mortgagors nor the
non-recourse guarantors are parties to such litigation.           (16) Insurance
 

All Mortgage Loans Originated by GSMC and GS CRE except for:

 

U.S. Industrial Portfolio
(Loan No. 4)

 

540 West Madison
(Loan No. 3)

 

Hamilton Place
(Loan No. 9)

 

Alton Corporate Plaza
(Loan No. 15)

 

  The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
5% of the original principal balance of the Mortgage Loan, instead of the then
outstanding principal amount of the Mortgage Loan.

 



 C-1

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

          (16) Insurance   AMA Plaza
(Loan No. 1)   All policies are required to be issued by one or more insurers
having a rating of at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), or by a syndicate of
insurers through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with insurers having such ratings, and all
such insurers are required to have ratings of not less than “BBB+” by S&P and
“Baa1” by Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII”
by A.M. Best). Notwithstanding the foregoing, the Mortgagor is permitted to
continue to utilize Starr Surplus Lines Insurance Company (“Starr”), rated “A:
XV” by A.M. Best, under the Mortgagor’s current policies as of the origination
date provided that (1) the rating of Starr is not withdrawn or downgraded below
the origination date and (2) at renewal of the current policy term In August
2017, the Mortgagor is required to replace Starr with an insurance company
meeting the rating requirements set forth above.           (16) Insurance   U.S.
Industrial Portfolio
(Loan No. 4)   All policies are required to be issued by one or more insurers
having a rating of at least “A-” by S&P, or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having such ratings, and all such carriers have
claims-paying ability ratings of not less than “BBB+” by S&P and “A: X” by A.M.
Best.           (16) Insurance   Simon Premium Outlets
(Loan No. 6)  

All policies are required to be issued by one or more insurers having a rating
of at least “A” by S&P, or by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings, and all such insurers are required to have ratings
of not less than “BBB” by S&P. Notwithstanding the foregoing, the Mortgagor is
permitted to continue to maintain the insurance coverage with the insurer(s)
under the policies substantially similar to those evidenced in the certificates
of insurance delivered to and approved by the lender on the origination date,
provided that such insurer(s) maintain no less than the claims paying ability
rating applicable thereto by S&P set forth above (or by A.M. Best to the extent
permitted under the Mortgage Loan Agreement) and in effect on the origination
date.

 

If any portion of a Mortgaged Property is located in a “special flood hazard
area”, flood insurance is required to be maintained in the lesser of (a) the
outstanding principal balance of the Mortgage Loan or (b) the maximum amount of
such insurance available under the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973 or the National Flood Insurance Reform Act
of 1994, as each may be amended.

          (16) Insurance  

Simon Premium Outlets
(Loan No. 6)

 

540 West Madison
(Loan No. 3)

 

Embassy Suites Portland Airport
(Loan No. 13)

 

  The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
a fixed amount, instead of the then outstanding principal amount of the Mortgage
Loan.

 



 C-2

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

          (16) Insurance   540 West Madison
(Loan No. 3)  

All policies are required to be issued by one or more insurers having a rating
of at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A:VIII” by A.M. Best), or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having ratings of at least “A” by S&P and “A2”
by Moody’s (or, if Moody’s does not rate such issuer, at least, “A:VIII” by A.M.
Best) (provided that all such insurers are required to have ratings of not less
than “BBB+” by S&P and, if such insurer is rated by Moody’s, “Baa1” by Moody’s).
Notwithstanding the foregoing, the Mortgagor is permitted to continue to utilize
Ironshore Indemnity Inc. (“Ironshore”), rated “Baa1” by Moody’s and “A: XIV” by
A.M. Best, under the Mortgagor’s current policies as of the origination date
provided that (1) neither of the ratings of Ironshore is withdrawn or downgraded
below the origination date and (2) at renewal of the current policy term on
December 31, 2016, the Mortgagor is required to replace Ironshore with an
insurance company meeting the rating requirements set forth above.

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
$10,000,000 instead of 5% of the then outstanding principal amount of the
Mortgage Loan.

          (16) Insurance   Hamilton Place
(Loan No. 9)  

All policies are required to be issued by one or more insurers having a rating
of at least “A: VIII” by A.M. Best and “A-” by S&P, or by a syndicate of
insurers through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with insurers having such ratings, and all
such carriers have claims-paying ability ratings of not less than “BBB+” by S&P.

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
7.5% of the outstanding principal balance of the Mortgage Loan, instead of 5% of
the then outstanding principal amount of the Mortgage Loan.

 



 C-3

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

          (16) Insurance  

225 Bush Street
(Loan No. 2)

 

Quad at Whittier
(Loan No. 5)

 

Westchester Office Portfolio 700 Series
(Loan No. 7)

 

Iron Mountain National Industrial
(Loan No. 8)

 

Village Square
(Loan No. 10)

 

Hilton Garden Inn Old Town
(Loan No. 11)

 

Poipu Shopping Village
(Loan No. 12)

 

Westchester Office Portfolio
2500-2700 Series
(Loan No. 14)

 

Skypark Plaza Shopping Center (Loan No. 16)

Center For The Medical Arts
(Loan No. 17)

 

Residence Inn and SpringHill
Suites North Shore
(Loan No. 18)

 

Berkshire Hathaway
(Loan No. 23)

  All policies are required to be issued by one or more insurers having a rating
of at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A: VIII” by A.M. Best), or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having such ratings, and all such insurers are
required to have ratings of not less than “BBB+” by S&P and “Baa1” by Moody’s
(or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M. Best).  
        (16) Insurance   David Holdings Portfolio (Loan No. 19)  

The Mortgagor may rely on the insurance provided by the condominium association
from the tenant doing business as Walgreens.

 

The Mortgagor may rely on the insurance provided by any of the tenants doing
business as Sprouts Farmers Market, Petco or Walgreens for its respective leased
premises so long as such insurance is maintained in compliance with the terms of
the applicable lease and satisfies the other requirements set forth in the
related Mortgage Loan documents.

 

          (16) Insurance   Holiday Inn Hollywood
(Loan No. 20)   The Mortgagor may pay insurance premiums through a premium
financing agreement provided that (i) the Mortgagor is required to provide proof
of payment of each installment to the premium financing company as they become
due and payable, and (ii) the lender is maintaining in escrow an amount equal to
three months of the annual insurance premiums for the Mortgaged Property to be
paid pursuant to the premium finance agreement, to be used by the lender to
obtain the necessary insurance in the event that the Mortgagor fails to provide
proof of payment as required pursuant to clause (i) above.           (16)
Insurance   Michaels Distribution Center
(Loan No. 22)   All policies are required to be issued by one or more insurers
having a rating of at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), or by a syndicate of
insurers through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with insurers having such ratings, and all
such insurers are required to have ratings of not less than “A” by S&P or “A:
IX” by A.M. Best).

 



 C-4

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

          (17) Access; Utilities; Separate Tax Lots   U.S. Industrial Portfolio
(Loan No. 4)   One Mortgagor previously owned a vacant, non-income producing
outparcel adjacent to the Mortgaged Property.  The outparcel is not a separate
tax lot however, (i) the Mortgagor is required to cause a separate tax lot to be
established prior to any applicable deadline for accomplishing the same prior to
the 2017 tax year, and (ii) the Mortgagor has reserved with the lender the
amount of taxes payable with respect to such parcel over the ensuing 12 months.
The lender may require that the Mortgagor replenish such escrow (in an amount
reasonably estimated by the lender) on each subsequent anniversary of the
origination date, until such evidence of separate tax parcel is delivered to the
lender.           (17) Access; Utilities; Separate Tax Lots   David Holdings
Portfolio
(Loan No. 19)   The Walgreens San Antonio Mortgaged Property is one of 4
condominium units.  The condominium regime was organized on March 30, 2016 and
separate tax parcels do not yet exist.  The condominium association is
responsible for paying the related taxes and the unit owners pay assessments for
their interest of the taxes.           (24) Local Law Compliance   Sabre Springs
(Loan No. 30)   The zoning letter obtained from the local jurisdiction stated
that the development of the Mortgaged Property was controlled by a previously
issued Planned Commercial Development Permit (“PCD”) that would indicate the
current parking count and use of a day care at the Mortgaged Property would not
be in compliance with applicable zoning. The Mortgaged Property’s use and
parking are each considered legal non-conforming because a current PCD or a
conditional use permit were not available with the City of San Diego with
respect to current parking conformance or the use of a day care facility,
respectively.           (24) Local Law Compliance   Therma Tru Doors
(Loan No. 32)   The current use of the Mortgaged Property as a
warehouse/distribution facility is a legal nonconforming use. The Mortgagor is
required to use commercially reasonable efforts to deliver evidence acceptable
to the lender on or before November 17, 2016, that the governing zoning
authority has issued a variance approving the current use on the Mortgaged
Property as a legal conforming use.           (25) Licenses and Permits   Hyatt
Place Princeton
(Loan No. 21)   The Mortgagor is currently operating the Mortgaged Property
without the benefit of a permanent liquor license issued in the name of the
Mortgagor or an affiliate. Mortgagor is obligated to deliver a copy of the
permanent liquor license upon receipt. Until the permanent license is issued,
Mortgagor has entered an arrangement with the current holder of the liquor
license applicable to the Mortgaged Property to continue operations.          
(25) Licenses and Permits   3507 Ringsby Court
(Loan No. 28)   Local zoning authorities did not possess zoning permit reviews
for 9 of the 16 units at the Mortgaged Property.           (26) Recourse
Obligations   U.S. Industrial Portfolio
(Loan No. 4)   Recourse carveouts do not include misappropriation of
condemnation proceeds.           (26) Recourse Obligations   Simon Premium
Outlets
(Loan No. 6)   For so long as Simon Property Group, L.P. is the guarantor under
the guaranty and indemnitor under the environmental indemnity, the recourse
liability of guarantor under such documents is required to be limited to 20% of
the Whole Loan as of the origination date and all of the reasonable,
out-of-pocket costs and expenses (including, but not limited to, court costs and
fees and reasonable attorney’s fees) incurred by the lender in connection with
the enforcement of, or preservation of the lender’s rights under, the guaranty
and the environmental indemnity.           (26) Recourse Obligations   Iron
Mountain National Industrial
(Loan No. 8)   The Mortgagor is the only obligated party as it relates to the
recourse carveouts and springing recourse obligations.

 



 C-5

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

          (26) Recourse Obligations   Hamilton Place
(Loan No. 9)   Recourse for prohibited transfers of the Mortgaged Property or
equity interests in the Mortgagor is limited to actual damages (not full
recourse).           (29) Acts of Terrorism Exclusions   Simon Premium Outlets
(Loan No. 6)   If TRIPRA is no longer in effect, the related Mortgagors are not
required to pay annual premiums for a stand-alone policy for a Mortgaged
Property in excess of an amount equal to two (2) times the then-current annual
insurance premiums payable for the policies insuring such Mortgaged Property
(excluding the wind and flood components of such Insurance Premiums) on a
stand-alone basis.           (30) Due on Sale or Encumbrance   Simon Premium
Outlets
(Loan No. 6)  

The following transfers are permitted without lender consent:

 

(i) the sale, transfer, exchange or issuance of any securities, stock or other
equity interests in any key principal (i.e., Simon Property Group, Inc. and
Simon Property Group, L.P., the guarantor) or in any entity directly or
indirectly owning a direct or indirect legal and beneficial interest in any key
principal or the merger or consolidation of any key principal or any entity
owning a direct or indirect legal and beneficial interest in any key principal
are permitted without consent (but are subject to other conditions such as new
insolvency opinions, “know your customer” searches, satisfaction of ERISA and
Patriot Act requirements); and

 

(ii) the pledge of interest by a direct or indirect owner of any Mortgagor to
secure a corporate or parent level credit facility from one or more major
financial institutions, involving a sufficient portion of the underlying real
estate assets owned by such entity such that the facility is not underwritten as
property specific mezzanine financing.

          (30) Due on Sale or Encumbrance   540 West Madison
(Loan No. 3)   The Mortgage Loan Agreement permits future preferred equity
incurred by an entity above the related Mortgagor and the mezzanine borrowers.  
        (30) Due on Sale or Encumbrance   Iron Mountain National Industrial
(Loan No. 8)   The Mortgage Loan documents permit the pledge of the direct or
indirect equity interests in the Mortgagor to secure debt of the ultimate parent
company (i.e., Iron Mountain Incorporated) owed to banks, institutional lenders
or other accredited investors, provided that (x) such debt is secured by a
pledge of equity interests in at least 50% of such entity’s other direct or
indirect subsidiaries formed in the United States, or other substantial
collateral, in addition to such pledge of direct or indirect equity interests in
the Mortgagor, (y) the proceeds of the indebtedness secured by such pledge are
not utilized solely for purposes related to the Mortgaged Property, and (z) the
lender is to be provided with evidence of any foreclosed interests in accordance
with the terms of the Mortgage Loan documents and any transfers being subject to
the general transfer restrictions set forth in the Mortgage Loan documents
(i.e., control to be maintained by a qualified equityholder, pay applicable
transfer fee if there is a change of control, etc.).           (31)
Single-Purpose Entity   Simon Premium Outlets
(Loan No. 6)   The Mortgagors are permitted to commingle funds in accounts with
the related guarantor. Pursuant to a cash agency agreement, (i) each Mortgagor
retains ownership of income and revenues from its respective Mortgaged Property
deposited in the accounts, (ii) the guarantor maintains records which, at all
times, allow each borrower’s funds to be readily identified, (iii) the guarantor
is prohibited from using or borrowing any borrower’s funds in the accounts and
(iv) any transfer of ownership of any funds of any borrower in the accounts will
be a distribution from such borrower to its owners.

 



 C-6

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

          (31) Single-Purpose Entity   U.S. Industrial Portfolio
(Loan No. 4)   One Mortgagor previously owned a vacant, non-income producing
outparcel adjacent to the Mortgaged Property.  The outparcel is not a separate
tax lot however, (i) the Mortgagor is required to cause a separate tax lot to be
established prior to any applicable deadline for accomplishing the same prior to
the 2017 tax year, and (ii) the Mortgagor has reserved with the lender the
amount of taxes payable with respect to such parcel over the ensuing 12 months.
The lender may require that the Mortgagor replenish such escrow (in an amount
reasonably estimated by the lender) on each subsequent anniversary of the
origination date, until such evidence of separate tax parcel is delivered to the
lender.           (31) Single-Purpose Entity   Center For The Medical Arts
(Loan No. 17)   The Mortgagor was not required to deliver a non-consolidation
opinion in conjunction with the origination of the Mortgage Loan.           (31)
Single-Purpose Entity   3507 Ringsby Court
(Loan No. 28)   The Mortgagor previously owned certain real property prior to
the origination date which is not collateral for the Mortgage Loan and does not
comprise the Mortgaged Property.           (32) Defeasance   AMA Plaza
(Loan No. 1)   Servicer fees with respect to a defeasance are capped at $20,000.
          (32) Defeasance   Iron Mountain National Industrial (Loan No. 8)   The
Mortgagor may obtain a partial release of individual Mortgaged Properties from
the lien of the mortgage subject to the satisfaction of certain conditions,
including the REMIC requirements and including defeasing a portion of the
Mortgage Loan in an amount equal to the applicable release price which is (a)
105% of the applicable allocated loan amount associated with the individual
Mortgaged Properties for the first 10% of the initial Mortgage Loan amount, (b)
110% of the applicable allocated loan amount for the next 10% of the initial
Mortgage Loan amount and (c) 115% of the applicable allocated loan amount for
any remaining individual Mortgaged Property.           (34) Ground Leases   AMA
Plaza
(Loan No. 1)  

(j) Ground lease is silent on this point; however, it provides that the lessee
is entitled to receive all insurance proceeds. The Mortgage Loan Agreement
requires loss proceeds to be reserved with the lender.

 

(k) Ground lease is silent on this point; however, the Mortgage Loan Agreement
requires such application of loss proceeds.

          (34) Ground Leases   Embassy Suites Portland Airport
(Loan No. 13)   (d) The ground lease under the Mortgage Loan may become subject
to municipal bonds or ordinances or to agreements between the Port of Portland
and the United States federal government.           (34) Ground Leases   Poipu
Shopping Village
(Loan No. 12)  

(e) The Ground Lessor retains the right to approve the transfer of the Ground
Lease by the holder of the Mortgage Loan and its successors and assigns after
foreclosure or by the holder of the Mortgage Loan and its successors and assigns
under a new lease, with such consent not to be unreasonably withheld, unless the
proposed transferee meets certain qualifications set forth in the Ground Lease.

 

(i) All subleases are subject to Ground Lessor’s approval, not to be
unreasonably withheld.


          (39) Organization of Mortgagor  

Westchester Office Portfolio 700 Series
(Loan No. 7)

 

Westchester Office Portfolio
2500-2700 Series
(Loan No. 14)

  The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.

 



 C-7

 

 

Rep. No. on
Annex D-1

 

Mortgage Loan and
Number as
Identified on Annex
A-1

 

Description of Exception

          (39) Organization of Mortgagor  

Berkshire Hathaway
(Loan No. 23)

 

Wesco International
(Loan No. 29)

 

Therma Tru Doors
(Loan No. 32) 

  The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.           (41) Appraisal   U.S. Industrial Portfolio
(Loan No. 4)   The related appraisals are each dated December 15, 2015, which is
more than 6 months prior to the Mortgage Loan origination date.           (41)
Appraisal   David Holdings Portfolio (Loan No. 19)   The related appraisal is
dated March 24, 2016, which is more than 6 months prior to the Mortgage Loan
origination date.

 



 C-8

 

 

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

 

Goldman Sachs Mortgage Company (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of November
1, 2016 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B and Exhibit F to the Agreement) with the same force and
effect as if made on and as of the date hereof (or as of such other date as of
which such representation is made under the terms of Exhibit B and Exhibit F to
the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.None of the Prospectus, dated November 17, 2016 (the “Prospectus”) relating to
the offering of the Public Certificates, the Offering Circular, dated November
17, 2016 (the “Offering Circular”), relating to the offering of the Private
Certificates, the AMA Plaza Loan-Specific Offering Circular, dated November 17,
2016 (the “AMA Plaza Loan-Specific Offering Circular”), relating to the offering
of the AMA Plaza Loan-Specific Certificates, or the 225 Bush Street
Loan-Specific Offering Circular, dated November 17, 2016 (the “225 Bush Street
Loan-Specific Offering Circular”), relating to the offering of the 225 Bush
Street Loan-Specific Certificates, in the case of the Prospectus, as of the date
of the Prospectus or as of the date hereof, the Offering Circular, as of the
date thereof or as of the date hereof, the AMA Plaza Loan-Specific Offering
Circular, as of the date thereof or as of the date hereof, or the 225 Bush
Street Loan-Specific Offering Circular, as of the date thereof or as of the date
hereof, included or includes any untrue statement of a material fact relating to
the Seller, the Mortgage Loans, any related Whole Loan (including, without
limitation, the identity of the servicers for, and the terms of the Other
Pooling and Servicing Agreement governing the servicing of, any related
Non-Serviced Whole Loan), the related Mortgaged Properties and the related
Mortgagors and their respective affiliates, or omitted or omits to state therein
a material fact relating to the Seller, the Mortgage Loans, any related Whole
Loan (including, without limitation, the identity of the servicers for, and the
terms of the Other

 



D-1

 

 

Pooling and Servicing Agreement governing the servicing of, any related
Non-Serviced Whole Loan), the related Mortgaged Properties and the related
Mortgagors and their respective affiliates required to be stated therein or
necessary in order to make the statements therein relating to the Seller, the
Mortgage Loans, any related Whole Loan (including, without limitation, the
identity of the servicers for, and the terms of the Other Pooling and Servicing
Agreement governing the servicing of, any related Non-Serviced Whole Loan), the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates, in the light of the circumstances under which they were made, not
misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus, the Offering Circular, the AMA Plaza
Loan-Specific Offering Circular and the 225 Bush Street Loan-Specific Offering
Circular of the terms or provisions of or servicing arrangements under any Other
Pooling and Servicing Agreement governing the servicing of a Non-Serviced Whole
Loan, to the extent that such description refers to any terms or provisions of
or servicing arrangements under the Pooling and Servicing Agreement, the Seller
has assumed that the description of such terms or provisions of or servicing
arrangements under the Pooling and Servicing Agreement contained in the
Prospectus, the Offering Circular, the AMA Plaza Loan-Specific Offering Circular
and the 225 Bush Street Loan-Specific Offering Circular (i) does not include an
untrue statement of a material fact and (ii) does not omit to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Pooling and Servicing
Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 



D-2

 

 

Certified this [____] day of [_______].

 



  GOLDMAN SACHS MORTGAGE COMPANY         By:       Authorized Representative

 



D-3

 

 

Exhibit E

 

form of DILIGENCE FILE CERTIFICATION 

(GSMS 2016-GS4)
 

Reference is hereby made to that certain Pooling and Servicing Agreement, dated
as of November 1, 2016 (the “Pooling and Servicing Agreement”), relating to the
issuance of the GS Mortgage Securities Trust 2016-GS4, Commercial Mortgage
Pass-Through Certificates, Series 2016-GS4 (the “Series 2016-GS4 Certificates”)
and that certain Mortgage Loan Purchase Agreement, dated as of November 1, 2016
(the “Mortgage Loan Purchase Agreement”), between the undersigned (the “Seller”)
and GS Mortgage Securities Corporation II (the “Depositor”), pursuant to which
the Seller sold certain Mortgage Loans to the Depositor in connection with the
issuance of the Series 2016-GS4 Certificates. In accordance with Section 5(h) of
the Mortgage Loan Purchase Agreement, the Seller hereby certifies to the
Depositor (with a copy to the Master Servicer, the Special Servicers, the
Certificate Administrator, the Trustee, the Custodian, the Controlling Class
Representative, the Asset Representations Reviewer, and the Operating Advisor),
as follows:

 

1.The Seller has delivered an electronic copy of the Diligence File (as defined
in the Pooling and Servicing Agreement) with respect to each Mortgage Loan to
the Depositor by uploading such Diligence File to the Secure Data Room (as
defined in the Pooling and Servicing Agreement); and

 

2.Each Diligence File uploaded to the Secure Data Room contains all documents
required under the definition of “Diligence File” and each such Diligence File
is organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor.

 

Capitalized terms used herein without definition have the meanings given them in
the Mortgage Loan Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this diligence file certification
to be executed by its duly authorized officer or representative, the ___ day of
[______], 2016.



  [INSERT SELLER NAME]       By:     Name:   Title:

 

 



E-1

 



 

EXHIBIT F

REPRESENTATIONS AND WARRANTIES REGARDING THE TRUST SUBORDINATE COMPANION LOANS,
THE AMA PLAZA MORTGAGED PROPERTY AND THE 225 BUSH STREET MORTGAGED PROPERTY

 

The Seller represents and warrants to the Purchaser, as of the Closing Date, as
to itself with respect to each Trust Subordinate Companion Loan, the AMA Plaza
Mortgaged Property and the 225 Bush Street Mortgaged Property, that:

 

1.              The Seller is the sole owner of each Trust Subordinate Companion
Loan and will transfer such Trust Subordinate Companion Loan and related assets
to the Depositor free and clear of any liens, pledges, charges, security
interests or encumbrances of any nature.

 

2.              Except as set forth in the related Mortgage File, the related
Mortgage Loan documents have not been modified since the origination of the AMA
Plaza Whole Loan and the 225 Bush Street Whole Loan, and the AMA Plaza Mortgaged
Property and the 225 Bush Street Mortgaged Property has not been released from
the lien of the related Mortgage.

 

3.              Each Trust Subordinate Companion Loan constitutes a whole note
and not a participation interest or certificate.

 

4.              To the best of the Seller’s Knowledge (as defined below) after
due inquiry, (a) there is no monetary or material non-monetary event of default
existing under any of the related Mortgage Loan documents, (b) there is no event
which, with the passage of time or with notice and the expiration of any
applicable grace or cure period, would constitute a material event of default
under any of the related Mortgage Loan documents, and (c) the Seller has not
waived any event of default. “Seller’s Knowledge” means the actual knowledge of
any of the individuals employed by the Seller, acting as lender, who were
actively involved in the origination of the AMA Plaza Whole Loan or the 225 Bush
Street Whole Loan, as applicable.

 

5.              Each Trust Subordinate Companion Loan is a “qualified mortgage”
within the meaning of Section 860G(a)(3) of the Code (but without regard to the
rule in Treasury Regulations Section 1.860G-2(f)(2) that treats certain
defective mortgage loans as qualified mortgages), which means that the gross
proceeds of such Trust Subordinate Companion Loan at origination did not exceed
the non-contingent principal amount of such Trust Subordinate Companion Loan and
such Trust Subordinate Companion Loan is secured by an interest in real property
(including land and buildings, but excluding personal property and going concern
value, if any) having a fair market value (a) at the date such Trust Subordinate
Companion Loan was originated at least equal to 80% of the original principal
balance of such Trust Subordinate Companion Loan or (b) at the Closing Date at
least equal to 80% of the original principal balance of such Trust Subordinate
Companion Loan on such date; provided that for purposes hereof, the fair market
value of the real property interest must first be reduced by (i) the amount of
any lien on the real property interest that is senior to such Trust Subordinate
Companion Loan and (ii) a proportionate amount of any lien that is in parity
with such Trust Subordinate Companion Loan. If such Trust Subordinate Companion
Loan was “significantly modified” prior

 

F-1

 

 

to the Closing Date so as to result in a taxable exchange under Section 1001 of
the Code, it either (x) was modified as a result of the default or reasonably
foreseeable default of such Trust Subordinate Companion Loan or (y) satisfies
the provisions of either sub-clause (a) above (substituting the date of the last
such modification for the date such Trust Subordinate Companion Loan was
originated) or sub-clause (b). Any prepayment premium and yield maintenance
charges applicable to such Trust Subordinate Companion Loan constitute
“customary prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2).

 

6.              In the event of a taking of any portion of the Property by any
governmental authority (including any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise)), whether by
legal proceeding or by agreement, and immediately after giving effect to the
release of any portion of the lien of the related Mortgage in connection with
such taking (but taking into account any proposed restoration on the remaining
portion of the Property), the loan-to-value ratio is greater than 125% (taking
into account only land and buildings, and excluding personal property and going
concern value, if any) (provided that for purposes hereof, the fair market value
of the real property interest must first be reduced by (i) the amount of any
lien on the real property interest that is senior to the related Trust
Subordinate Companion Loan and (ii) a proportionate amount of any lien that is
in parity with such Trust Subordinate Companion Loan), the Borrowers must pay
down the principal balance of such Trust Subordinate Companion Loan by an amount
not less than the least of one of the following amounts: (i) the condemnation
award (less reasonable costs and expenses in collecting such award), (ii) the
fair market value of the released portion of the Property (taking into account
only land and buildings, and excluding personal property and going concern
value, if any) at the time of the release or (iii) an amount such that the
loan-to-value ratio (as so determined) after the release is not greater than the
loan-to-value ratio (as so determined) of all of the Property immediately prior
to the release, unless the lender receives an opinion of counsel that if such
amount is not paid, the related Trust will not fail to maintain its status as a
REMIC as a result of the release of the applicable portion of the Property.

 



F-1

 

 



Exhibit G

 

FORM OF LIMITED POWER OF ATTORNEY

 

RECORDING REQUESTED BY:
GOLDMAN SACHS MORTGAGE COMPANY

 

AND WHEN RECORDED MAIL TO:

 

[_____]
[_____]
[_____]
Attention: [_____]

 



 



LIMITED POWER OF ATTORNEY
([Midland Loan Services, a Division of PNC Bank, National Association][Wells
Fargo
Bank, National Association][AEGON USA Realty Advisors, LLC])

 

KNOW ALL MEN BY THESE PRESENTS, that GOLDMAN SACHS MORTGAGE COMPANY, a New York
limited partnership, not in its individual capacity but solely as seller
(“Seller”) under the Mortgage Loan Purchase Agreement (defined below) hereby
constitutes and appoints [Midland Loan Services, a Division of PNC Bank,
National Association (“Midland”)][Wells Fargo Bank, National Association
(“Wells”)][AEGON USA Realty Advisors, LLC (“AEGON”)], as Attorney-In-Fact, by
and through any duly appointed officers and employees, to execute and
acknowledge in writing or by facsimile stamp all documents customarily and
reasonably necessary and appropriate for the tasks described in item (1) below;
provided however, that the documents described below may only be executed and
delivered by such Attorneys-In-Fact if such documents are required or permitted
under the terms of the Mortgage Loan Purchase Agreement dated as of November 1,
2016 (the “Mortgage Loan Purchase Agreement”) by and among GS Mortgage
Securities Corporation II, a Delaware corporation, as Depositor, and Seller, and
no power is granted hereunder to take any action that would be adverse to the
interests of the Seller.

 

(1) To perform any and all acts which may be necessary or appropriate to enable
[Midland][Wells][AEGON] as [General Special][AMA Plaza Special][225 Bush Street
Special] Servicer to take such action as is necessary to effect the delivery,
assignment and/or recordation of any documents and/or instruments relating to
the Mortgage Loans (as defined in the Mortgage Loan Purchase Agreement) and any
Serviced Companion Loans which have not been delivered, assigned or recorded at
the time required for enforcement as provided in the Mortgage Loan Purchase
Agreement, giving and granting unto [Midland][Wells][AEGON]

 



 F-1

 

 

as [General Special][AMA Plaza Special][225 Bush Street Special] Servicer full
power and authority to do and perform any and every lawful act necessary,
requisite, or proper in connection with the foregoing and hereby ratifying,
approving or confirming all that [Midland][Wells][AEGON] as [General
Special][AMA Plaza Special][225 Bush Street Special] Servicer shall lawfully do
or cause to be done by virtue hereof.

 

This appointment is to be construed and interpreted as a limited power of
attorney. The enumeration of specific items, rights, acts or powers herein is
not intended to, nor does it give rise to, and it is not to be construed as a
general power of attorney.

 

[Midland][Wells][AEGON] hereby agrees to indemnify and hold Goldman Sachs
Mortgage Company, as Seller, and its directors, officers, employees and agents
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Seller by reason or result of the
misuse of this Limited Power of Attorney by [Midland][Wells][AEGON]. The
foregoing indemnity shall survive the termination of this Limited Power of
Attorney and the Mortgage Loan Purchase Agreement or the earlier resignation or
removal of [Midland][Wells][AEGON], as [general special][AMA Plaza special][225
Bush Street special] servicer under the PSA.

 



 F-1

 

 

IN WITNESS WHEREOF, the undersigned caused this power of attorney to be executed
as of the [__]th day of [__] 20[__].



 

  GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership       By:      
Name:     Title:

 

 E-1

 



